Exhibit 10.1

Execution Copy

AMENDED AND RESTATED ADVISORY AGREEMENT

This amended and restated advisory agreement (the “Agreement”), is effective as
of November 1, 2015 among Morgan Stanley Smith Barney TT II, LLC, (formerly
known as Morgan Stanley Managed Futures Transtrend II, LLC), a Delaware limited
liability company (the “Trading Company”), Ceres Managed Futures LLC (formerly
known as Demeter Management LLC), a Delaware limited liability company (the
“Trading Manager”), and Transtrend B.V., a Dutch limited liability company (the
“Trading Advisor”).

W I T N E S S E T H :

WHEREAS, the Trading Company has been organized pursuant to a Certificate of
Formation filed with Secretary of State of the State of Delaware on March 26,
2007 (the “Certificate of Formation”) and an operating agreement (the “Operating
Agreement”) to, among other things, directly or indirectly through a commodity
trading advisor, trade, buy, sell, spread, or otherwise acquire, hold, or
dispose of (i) futures, options, options on futures, swaps, swaps on futures,
forward contracts, and other derivative, margined instruments, on foreign
exchange (“FX”), interest rates, interest rate instruments, commodities, equity
related indices and instruments, other indices, and other economic variables,
and (ii) spot FX, in the case of either (i) or (ii) traded on exchanges, other
trading venues and/or over-the-counter (“OTC”) markets (hereinafter referred to
collectively as “futures interests;”) provided, however, such definition shall
exclude securities futures products as defined by the Commodity Futures Trading
Commission (“CFTC”), options in securities futures and options in equities) and
securities (such as United States Treasury securities) approved by the CFTC for
investment of customer funds and other securities on a limited basis, and to
engage in all activities incident thereto;

WHEREAS, the Trading Company is a commodity pool operated by the Trading Manager
in which other commodity pool investment vehicles sponsored and/or managed by
the Trading Manager and/or its Affiliates will invest (each such investment
vehicle, a “Member,” and collectively, the “Members”);

WHEREAS, the Trading Company and the Trading Manager each desired the Trading
Advisor to act as a trading advisor for the Trading Company and to make
investment decisions with respect to futures interests for the Trading Company
thus resulting in the Trading Company, the Trading Manager and the Trading
Advisor having entered into an advisory agreement effective April 1, 2007 (the
“Former Agreement”) which has been subject to various amendments, the most
recent of which is dated December 3, 2014; and



--------------------------------------------------------------------------------

WHEREAS, the Trading Company, the Trading Manager and the Trading Advisor wish
to enter into this Agreement, among other things, in order to incorporate all
amendments to the Former Agreement.

NOW, THEREFORE, the parties hereto hereby agree as follows:

 

  1. Undertakings in Connection with the Continuing Offering of Units.

(a) The Trading Advisor agrees with respect to the continuing offering of
interests (“Units”) in the Members: (i) to make all disclosures regarding itself
and the Trading Advisor Principals (as defined in Section 9(a)(iv), below), its
trading performance, its trading systems, methods and strategies (subject to the
need, in the reasonable discretion of the Trading Advisor, to preserve the
secrecy of Confidential Information (as defined in Section 1(c) hereof)
concerning such systems, methods and strategies), any client accounts over which
it has discretionary trading authority (other than the names of or identifying
information with respect to any such clients), and otherwise, as the Members may
reasonably require (x) in connection with any Member’s offering materials
(collectively, the “Offering Memoranda”) as required by Rule 4.21 of the
regulations under the Commodity Exchange Act (the “CEAct”), including in
connection with any amendments or supplements thereto, or (y) to comply with any
other applicable law or rule or regulation, including those of the CFTC, the
National Futures Association (the “NFA”) or any other regulatory or
self-regulatory body, exchange, or board with jurisdiction over its members (or
to comply with the reasonable request of the aforementioned organizations); and
(ii) to otherwise cooperate with the Trading Company, the Trading Manager and
the Members by providing information regarding the Trading Advisor in connection
with the preparation of the Offering Memoranda, including any amendments or
supplements thereto, as part of making application for registration of the Units
under the securities or blue sky laws of any jurisdictions, including foreign
jurisdictions, as the Members may deem appropriate; provided that all such
disclosures are subject to the need, in the reasonable discretion of the Trading
Advisor, to preserve the secrecy of Confidential Information concerning its
clients, systems methods and strategies. As used herein, unless otherwise
provided, the term “principal” shall have the meaning as defined in Rule 4.10(e)
of the CFTC’s regulations and the term “Affiliate” of a person shall mean an
individual or entity that directly or indirectly controls, is controlled by, or
is under common control with, such person.

 

2



--------------------------------------------------------------------------------

(b) If, while Units continue to be offered and sold, the Trading Advisor becomes
aware of any materially untrue or misleading statement or omission regarding
itself or any of the Trading Advisor Principals or Affiliates in the Disclosure
Document (as defined in Section 18 hereof), or of the occurrence of any event or
change in circumstances which would result in there being any materially untrue
or misleading statement or omission in the Disclosure Document regarding itself
or any of the Trading Advisor Principals or Affiliates, the Trading Advisor
shall promptly notify the Trading Manager and shall cooperate with the Trading
Manager in the preparation of any necessary amendments or supplements to the
Offering Memoranda. Neither the Trading Advisor nor any of the Trading Advisor
Principals or any stockholders, officers, directors, or employees shall
distribute the Offering Memoranda or selling literature or shall engage in any
selling activities whatsoever in connection with the continuing offering of
Units except as may be specifically requested by the Trading Manager and agreed
to by the Trading Advisor.

(c) For purposes of this Agreement, and notwithstanding any of the provisions
hereof, all non-public information relating to the Trading Advisor including,
but not limited to, records, whether original, duplicated, computerized,
handwritten, or in any other form, and information contained therein, business
and/or marketing and/or sales plans and proposals, names of past and current
clients, names of past, current and prospective contacts, trading and risk
models, techniques and procedures, past, current or future trading or position
data, price and research software and databases, trading methodologies, systems,
strategies and programs, trading advice, trading instructions, results of
proprietary accounts, training materials, research data bases, portfolios, and
computer software, and all written and oral information, furnished by the
Trading Advisor to the Trading Company, the Trading Manager, the Members and/or
their respective officers, directors, employees, agents (including, but not
limited to, attorneys, accountants, consultants, and financial advisors) or
controlling persons (such officers, directors, employees, agents (including, but
not limited to, attorneys, accountants, consultants, and financial advisors) or
controlling persons of the Trading Company, the Trading Manager and the Members
each are hereinafter referred to as a “Recipient”), whether furnished before or
after the date of this Agreement, and regardless of the manner in which it is
furnished, together with any analysis, compilations, studies or other documents
or records which are prepared by the Trading Company, the Trading Manager, a
Member or a Recipient of such information and which contain or are generated
from such information, regardless of whether explicitly identified as
confidential shall be confidential information and/or trade secrets and the
exclusive property of the Trading Advisor (“Confidential Information”).
Notwithstanding the foregoing, information which (i) is or becomes generally
available to the public other than as a result of acts by the

 

3



--------------------------------------------------------------------------------

Trading Manager, the Trading Company, a Member or a Recipient in violation of
this Agreement, (ii) is in the possession of the Trading Manager, the Trading
Company, a Member or a Recipient prior to its disclosure pursuant to the terms
hereof, (iii) is or becomes available to the Trading Manager, the Trading
Company, a Member or a Recipient from a source that is not bound by a
confidentiality agreement with regard to such information or by any other legal
or fiduciary obligation of confidentiality prohibiting such disclosure, or
(iv) that is independently developed by the Trading Manager, the Trading
Company, a Member or a Recipient without use of the Confidential Information
described in this Section 1(c), shall not be considered Confidential
Information.

(d) The Trading Company and the Trading Manager each warrants and agrees that
they and their respective officers, directors, members, equity holders,
employees and agents (including for purposes of this Agreement, but not limited
to, attorneys, accountants, consultants, and financial advisors) will protect
and preserve the Confidential Information and shall disclose Confidential
Information or otherwise make Confidential Information available only to the
Trading Company’s or the Trading Manager’s officers, directors, members, equity
holders, employees and agents (including for purposes of this Agreement, but not
limited to, attorneys, accountants, consultants, and financial advisors), who
need to know the Confidential Information (or any part of it) for the purpose of
satisfying their fiduciary, legal, reporting, filing or other obligations
hereunder or to monitor performance in the account during the term of this
Agreement or thereafter, or to the Trading Company, Trading Manager or a
Recipient, as the case may be, or if required to disclose such Confidential
Information due to a fiduciary obligation or legal or regulatory request.
Additionally, the Trading Company and the Trading Manager each warrants and
agrees that it and any Member and Recipient will use the Confidential
Information solely for the purpose of satisfying the Trading Company’s or the
Trading Manager’s obligations under this Agreement and not in a manner which
violates the terms of this Agreement. For avoidance of doubt, the Trading
Company and the Trading Manager each further represents and warrants to, and
agrees with the Trading Advisor, that it and any Member and any Recipient shall
not in any manner or respect, directly or indirectly, (A) use any of such
Confidential Information in trading for their own accounts, any accounts of
their Affiliates or any third party accounts, (B) sell, license or assign any of
such Confidential Information, (C) use such Confidential Information to reverse
engineer, attempt to reverse engineer or otherwise seek to replicate the Trading
Advisor’s trading in any manner or (D) otherwise use such Confidential
Information for their personal gain in any other manner.

(e) The provisions of Sections 1(c) and 1(d) shall survive the termination of
this Agreement.

 

4



--------------------------------------------------------------------------------

  2. Duties of the Trading Advisor.

(a) The Trading Advisor hereby agrees to act as the trading advisor for the
Trading Company and, as such, shall have authority and responsibility for
directing the investment and reinvestment of the Trading Company’s assets, which
shall consist of the Trading Company’s Net Assets (as defined in Section 5(c)
hereof) plus “notional” funds, if any, as specified in writing by the Trading
Manager and consented to by the Trading Advisor (collectively, the “Assets”), on
the terms and conditions and in accordance with the prohibitions and the trading
policies set forth in Exhibit A to this Agreement as amended from time to time
and provided in writing to the Trading Advisor by the Trading Manager (the
“Trading Policies”); provided, however, that the Trading Manager may override
the instructions of the Trading Advisor to the extent necessary (i) to comply
with the Trading Policies and with applicable speculative position limits,
(ii) to fund any distributions or redemptions, (iii) to pay the Trading
Company’s expenses, (iv) to the extent the Trading Manager believes doing so is
necessary for the protection of the Trading Company, (v) to terminate the
futures interests trading of the Trading Company by the Trading Advisor, or
(vi) to comply with any applicable law or regulation. The Trading Manager agrees
not to override any such instructions for the reasons specified in clauses
(ii) or (iii) of the preceding sentence unless the Trading Advisor fails to
comply with a request of the Trading Manager to make the necessary amount of
funds available to the Trading Company within two trading days of such request.
The Trading Advisor shall not be liable for the consequences of any decision by
the Trading Manager to override instructions of the Trading Advisor, except,
subject to Section 7(a), to the extent that such consequences result from a
material breach of this Agreement by the Trading Advisor or the Trading Advisor
fails to comply with the Trading Manager’s decision to override an instruction.

 

  (b) The Trading Advisor shall:

(i) Exercise good faith and due care in trading futures interests for the
account of the Trading Company in accordance with the prohibitions and Trading
Policies, and the trading systems, methods, and strategies of the Trading
Advisor described in the Disclosure Document, with such changes and additions to
such trading systems, methods or strategies as the Trading Advisor, from time to
time, incorporates into its trading approach for accounts that are similar in
size to the account of the Trading Company and traded pursuant to the Trading
Program (as defined in Section 2(f));

 

5



--------------------------------------------------------------------------------

(ii) Subject to assurances of confidentiality, provide the Trading Manager,
within 45 days of the end of a calendar quarter, and within 45 days of a
separate request which the Trading Manager may make from time to time, with
information comparing the performance of the Trading Company’s account and the
performance of all other client accounts directed by the Trading Advisor using
the Trading Program used by the Trading Advisor on behalf of the Trading Company
(“Other Accounts”) over a specified period of time for the purpose of confirming
that the Trading Company has been treated equitably on an overall basis compared
to such Other Accounts. In providing such information, the Trading Advisor may
take such steps as are necessary to assure the confidentiality of the Trading
Advisor’s clients’ identities. The Trading Advisor shall, upon the Trading
Manager’s request, consult with the Trading Manager concerning any discrepancies
between the performance of such Other Accounts and the Trading Company’s
account. The Trading Advisor shall promptly inform the Trading Manager in
writing of any material discrepancies of which the Trading Advisor is aware. The
Trading Manager acknowledges that, among others, the following differences in
accounts may cause divergent trading results: different trading strategies,
methods or degrees of leverage, different trading policies, differing account
sizes, accounts experiencing differing inflows or outflows of equity, different
risk profiles, accounts which commence trading at different times and accounts
which have different portfolios or different fiscal years. The provisions of
this Section 2(b)(ii) shall not apply to, and shall in no manner restrict, the
Trading Advisor’s management of any accounts it currently manages or may
hereafter manage for current and/or former principals and/or Affiliates of the
Trading Advisor under any circumstances;

(iii) Subject to assurances of confidentiality, as provided for herein, inform
the Trading Manager when the Trading Advisor’s open positions maintained by the
Trading Advisor exceed applicable speculative position limits; and

(iv) Upon request of the Trading Manager, subject to assurances of
confidentiality, as provided for herein, promptly provide the Trading Manager
with all material information concerning the Trading Advisor reasonably
requested by the Trading Manager (including, without limitation, information
relating to changes in control, key personnel or trading approach). Nothing
contained in this Agreement shall require the Trading Advisor to disclose the
details of its trading systems, programs or strategies.

 

6



--------------------------------------------------------------------------------

(c) All purchases and sales of futures interests pursuant to this Agreement
shall be for the account, and at the risk, of the Trading Company and not for
the account, or at the risk of the Trading Advisor or any of its Affiliates or
each of their principals, stockholders, directors, officers, or employees, or
any other person, if any, who controls the Trading Advisor. All brokerage
commissions and related transaction fees arising from such trading by the
Trading Advisor shall be for the account of the Trading Company. The Trading
Advisor makes no representations as to whether such trading will produce profits
or avoid losses.

(d) Subject to Section 7(a) hereof, the Trading Advisor shall assume financial
responsibility for any errors committed or caused by it in transmitting orders
for the purchase or sale of futures interests for the Trading Company’s account
including payment to the Commodity Brokers (as described in Section 4 hereof) of
the floor brokerage commissions, exchange, NFA fees, and other transaction
charges and give-up charges incurred by the Commodity Broker on such trades but
only for the amount of the Commodity Brokers’ out-of-pocket costs in respect
thereof. The Trading Advisor’s errors shall include, but not be limited to,
inputting improper trading signals or communicating incorrect orders to the
Commodity Brokers. However, the Trading Advisor shall not be responsible for
errors committed or caused by the Commodity Brokers or by floor brokers or other
futures commission merchants. The Trading Advisor shall have an affirmative
obligation to promptly notify the Trading Manager upon discovery of its own
errors with respect to the account, and the Trading Advisor shall use its best
efforts to identify and promptly notify the Trading Manager of any order or
trade which the Trading Advisor reasonably believes was not executed in
accordance with its instructions to any Commodity Broker or such other commodity
broker utilized to execute orders for the Trading Company.

(e) (intentionally left blank)

(f) In performing services to the Trading Company, the Trading Advisor shall
utilize its Enhanced Risk (USD) profile of its Diversified Trend Program (the
“Trading Program”), as described in the Disclosure Document, and as modified
from time to time. The Trading Advisor shall give the Trading Manager prior
written notice of any change in the Trading Program that the Trading Advisor
considers to be material (and shall not effect such change on behalf of the
Trading Company without the Trading Manager’s consent which consent shall be
deemed to be given if the Trading Manager has not objected to this change within
5 days following the Trading Advisor’s having provided the Trading Manager with
prior written notice of such change), including any additional futures interests
to be traded by the Trading Advisor not already listed on Exhibit B. Changes in
the futures interests traded, provided that such futures interests are listed on
Exhibit B, shall not be deemed a modification of the Trading Program.

 

7



--------------------------------------------------------------------------------

  3. Trading Advisor as an Independent Contractor.

For all purposes of this Agreement, the Trading Advisor shall be deemed to be an
independent contractor and shall, unless otherwise expressly provided herein or
authorized, have no authority to act for or represent the Trading Company or its
Members in any way or otherwise be deemed an agent of the Trading Company or its
Members. Nothing contained herein shall be deemed to require the Trading Company
to take any action contrary to the Operating Agreement or the Certificate of
Formation of the Trading Company as from time to time in effect, or any
applicable law or rule or regulation of any regulatory or self-regulatory body,
exchange, or board. Nothing herein contained shall constitute the Trading
Advisor, the Trading Manager, the Trading Company or the Members, as members of
any partnership, joint venture, association, syndicate or other entity, or be
deemed to confer on any of them any express, implied, or apparent authority to
incur any obligation or liability on behalf of any other. It is expressly agreed
that the Trading Advisor is neither a promoter, sponsor, or issuer with respect
to the Trading Company or its Members, nor does the Trading Advisor have any
authority or responsibility with respect to the offer, sale or issuance of
Units.

 

  4. Commodity Broker; Foreign Exchange (“FX”) Prime Broker.

(a) The Trading Advisor shall effect all transactions in futures interests for
the Trading Company through the Trading Company’s separate account maintained
with such commodity broker or brokers as the Trading Manager shall direct and
appoint from time to time with the prior written consent of the Trading Advisor,
which consent shall not be unreasonably withheld. Both Morgan Stanley & Co. LLC
(“MS & Co.”), Morgan Stanley & Co. International Limited (“MSIL”), and Morgan
Stanley Capital Group Inc. (“MSCG” and collectively, the “Commodity Brokers”)
may act as the clearing commodity brokers for the Trading Company, and MS & Co.
and its Affiliates may act as FX forward contract counterparty for the Trading
Company. MSCG and its Affiliates may act as an options on FX forward contract
counterparty for the Trading Company. The Trading Manager shall provide the
Trading Advisor with copies of brokerage statements.

(b) Notwithstanding the foregoing, the Trading Advisor may execute trades
through floor brokers other than those employed by MS & Co. and its Affiliates
so long as arrangements (including executed give-up agreements) are made for
such floor brokers¸ give-up brokers, prime brokers, dealers or other executing
entities or facilities (collectively, “Executing

 

8



--------------------------------------------------------------------------------

Brokers”) to “give-up” or transfer the positions to MS & Co. in conformity with
the Trading Policies set forth in Exhibit A attached hereto. The Trading Manager
will review and approve or disapprove all Executing Brokers proposed by the
Trading Advisor for the Trading Company’s account, such approval not to be
unreasonably withheld or delayed. If an Executing Broker is approved, the
Trading Company will not hold the Trading Advisor liable for any error or breach
of contract by any such Executing Broker subject to the standard of liability
set forth in Section 7(a). In addition, the Trading Advisor may execute trades
directly on an exchange or other trading venue, and the Trading Advisor may use
any execution method, including but not limited to automated order routing,
order or trade bunching, exchange-for-physical (“EFP”), exchange-for-swap
(“EFS”), block trading and pre-execution communication, to the extent permitted
by and subject to applicable laws, rules and regulations including, without
limitation, the rules of the Chicago Mercantile Exchange and the
Intercontinental Exchange. Irrespective of whether Executing Brokers
unaffiliated with MS& Co. receive the Trading Manager’s consent to execute
trades on behalf of the Trading Company, all such trades will be “given-up” to
be carried by MS & Co. The Trading Advisor shall have full authority, acting as
the Trading Company’s agent, (i) to negotiate, enter into, execute and deliver,
any agreement, instrument or authorization relating to order execution, trading,
trade affirmation, automated order routing, breakage resolution, compensation
and rebate and bonus programs and (ii) to enter into, execute and deliver any
agreement, instrument or authorization relating to trade give-up, EFP and the
associated initial and offsetting spot FX or forward transactions, EFS and the
associated initial and offsetting swap transactions, in the case of either
(i) or (ii) on behalf of the Trading Company, or in the Trading Advisor’s own
name but for the account, benefit and risk of the Trading Company. The Trading
Advisor shall have the full authority to make the necessary representations and
warranties set forth in such agreements and to negotiate the applicable
commissions, if any, on such terms as the Trading Advisor, in its reasonable
discretion, and acting on behalf of the Trading Company, deems necessary or
appropriate. The Trading Company, the Trading Manager and the Trading Advisor
agree that all orders and transactions entered into pursuant to any such
agreement, instrument and authorization are being entered into by the Trading
Advisor as the Trading Company’s agent for the account, benefit and risk of the
Trading Company, notwithstanding the fact that such agreement, instrument or
authorization, or the corresponding orders and transaction may have been entered
into by the Trading Advisor in its own name. The Trading Company agrees to
assume all liabilities associated with the orders and transactions entered into
pursuant to this Agreement and agrees, subject to the standard of liability set
forth in Section 7(a) of this Agreement, that the Trading Advisor shall have no
liability for such orders and transactions.

 

9



--------------------------------------------------------------------------------

(c) Any “FX prime brokerage” arrangements which the Trading Advisor may wish to
establish for the Trading Company is hereby approved by the Trading Manager but
is subject to approval by MS & Co. The Trading Manager hereby so approves
Deutsche Bank AG, London Branch, as FX prime broker to effectuate the give-up of
OTC FX transactions to MS & Co.. or such other clearing broker appointed by the
Trading Company from time to time for the account, benefit and risk of the
Trading Company, and the applicable prime brokerage commissions to be negotiated
by the Trading Advisor. The Trading Company, the Trading Manager and the Trading
Advisor agree that all OTC FX transactions entered into pursuant to this
Agreement are being entered into by the Trading Advisor as the Trading Company’s
agent for the account, benefit and risk of the Trading Company, notwithstanding
that such OTC FX transactions are first being entered into by the Trading
Advisor, being treated as principal by the FX prime broker and MS & Co.. The
Trading Company agrees to assume all liabilities associated with the OTC FX
transactions and the Trading Company and the Trading Manager agree, subject to
the standard of liability set forth in Section 7(a) of this Agreement, that the
Trading Advisor shall have no liability for such OTC FX transactions.

 

  5. Fees.

(a) For the services to be rendered to the Trading Company by the Trading
Advisor under this Agreement:

(i) The Trading Company shall pay the Trading Advisor a monthly management fee
equal to 1/12th of 1% (a 1% annual rate) of the Assets as of the first day of
each month (the “Management Fee”). The Management Fee is payable in arrears
within 30 Business Days of the end of the month for which it was calculated. For
purposes of this Agreement, “Business Day” shall mean any day which the
securities markets are open in the United States; and

(ii) The Trading Company shall pay the Trading Advisor an incentive fee equal to
20% of the “New Trading Profit” (as defined in Section 5(d) hereof) in each
capital account of the Members in the Trading Company (the “Capital Account”)
that shall accrue monthly, effective January 1, 2016, but is not payable until
the end of each calendar half year (the “Incentive Fee”). The Incentive Fee is
payable within 30 Business Days of the end of the calendar half year for which
it was calculated.

 

10



--------------------------------------------------------------------------------

(b) If this Agreement is terminated on a date other than the last day of a
calendar half year, the Incentive Fee shall be determined as if such date were
the end of a calendar half year. If this Agreement is terminated on a date other
than the end of a month, the Management Fee described above shall be determined
as if such date were the end of a month, but such fee shall be prorated based on
the ratio of the number of calendar days in the month through the date of
termination to the total number of calendar days in the month. If, during any
month after the Trading Company has commenced trading operations (including the
month in which the Trading Company commenced such operations), the Trading
Company does not conduct business operations, or suspends trading for the
account of the Trading Company managed by the Trading Advisor, or, as a result
of an act or material failure to act by the Trading Advisor, is otherwise unable
to utilize the trading advice of the Trading Advisor on any of the calendar days
of that month for any reason, the Management Fee shall be prorated based on the
ratio of the number of calendar days in the month which the Trading Company
account managed by the Trading Advisor engaged in trading operations or utilizes
the trading advice of the Trading Advisor to the total number of calendar days
in the month. In the event that there is an increase or decrease in the Assets
as of any day other than the first day of a month, the Trading Advisor shall be
paid a pro rata Management Fee on such increase or decrease in the Assets for
such month.

(c) The term “Net Assets” shall mean the total assets of the Trading Company
(including, but not limited to, all cash and cash equivalents, accrued interest
and amortization of original issue discount, and the market value
(marked-to-market) of all open futures interests positions and other assets of
the Trading Company) less all liabilities of the Trading Company determined in
accordance with generally accepted accounting principles consistently applied
under the accrual basis of accounting. Unless generally accepted accounting
principles require otherwise, the market value of a futures or option contract
traded on a United States exchange shall mean the settlement price on the
exchange on which the particular futures or option contract shall be traded by
the Trading Company on the day with respect to which the Net Assets are being
determined; provided, however, that if a contract could not be liquidated on
such day due to the operation of daily limits or other rules of the exchange on
which that contract shall be traded or otherwise, the settlement price on the
first subsequent day on which the contract could be liquidated shall be the
market value of such contract for such day, or if a contract could not be
liquidated on such day due to the exchange being closed for an exchange holiday,
the settlement price on the most recent preceding day on which the contract
could have been liquidated shall be the market value of such contract for such
day. The market value of a forward contract or a futures or option contract
traded on a foreign exchange or market shall mean its market value as determined
by the Trading Manager on a basis consistently applied for each different
variety of contract.

 

11



--------------------------------------------------------------------------------

(d) The term “New Trading Profit” shall mean net futures interests trading
profits (realized and unrealized) on the Assets in each Capital Account,
decreased by such Capital Account’s pro-rata share of (i) the Trading Advisor’s
monthly management fees and (ii) the Trading Company’s brokerage commissions,
transaction costs and administrative fees. Such trading profits and items of
decrease shall be determined for each Capital Account from the end of the last
calendar half year in which an Incentive Fee was earned by the Trading Advisor
or, if no Incentive Fee has been earned previously by the Trading Advisor with
respect to a Capital Account, from the date that the Trading Advisor commenced
managing the Assets in the Capital Account to the end of the calendar half year
as of which such Incentive Fee calculation is being made. Extraordinary expenses
do not reduce New Trading Profit. Interest income is not included in New Trading
Profit. New Trading Profit shall be calculated before reduction for Incentive
Fees paid or accrued so that the Trading Advisor does not have to earn back
Incentive Fees. Accrued Incentive Fees shall be paid to the Trading Advisor on
any New Trading Profits earned on those Assets withdrawn from a Capital Account
due to redemptions at the end of any month when such withdrawal of Assets is
made as if such month-end is the end of the calendar half year.

(e) If any payment of Incentive Fees is made to the Trading Advisor on account
of New Trading Profit earned by the Trading Advisor for a Capital Account and
the Trading Advisor thereafter fails to earn New Trading Profit for such Capital
Account or experiences losses for any subsequent incentive period the Trading
Advisor shall be entitled to retain such amounts of Incentive Fees previously
paid to the Trading Advisor in respect of such New Trading Profit. No Incentive
Fees shall be payable to the Trading Advisor with respect to a Capital Account
until the Trading Advisor has earned New Trading Profit; provided, however, that
if the Assets of a Capital Account are reduced because of redemptions that occur
at the end of, and/or subsequent to, a calendar half year in which the Trading
Advisor experiences a futures interests trading loss for such Capital Account,
the trading loss that must be recovered by such Capital Account before the
Trading Advisor will be deemed to experience New Trading Profit for such Capital
Account in a subsequent calendar half year will be equal to the amount
determined by (x) dividing the Assets of such Capital Account after such
decrease by the Assets in such Capital Account immediately before such decrease
and (y) multiplying that fraction by the amount of the unrecovered futures
interests trading loss prior to such decrease. In the event that the Trading
Advisor experiences a trading loss for a Capital Account in more than one
calendar half year without the Trading Company paying an intervening Incentive
Fee with

 

12



--------------------------------------------------------------------------------

respect to such Capital Account and the Assets for a Capital Account are reduced
in more than one such calendar half year because of redemptions, then the
trading loss for each such calendar half year shall be adjusted in accordance
with the formula described above and such reduced amount of futures interests
trading loss shall be carried forward and used to offset subsequent futures
interests trading profits.

 

  6. Term

(a) This Agreement shall continue in effect for a period of one year from the
date the Agreement was entered into unless otherwise terminated as set forth in
this Section 6. The Trading Advisor may terminate this Agreement at the end of
such one-year period by providing prior written notice of termination to the
Trading Company at least sixty days prior to the expiration of such one-year
period. If the Agreement is not terminated upon the expiration of such one-year
period, this Agreement shall automatically renew for an additional one-year
period and shall continue to renew for additional one-year periods until this
Agreement is otherwise terminated, as provided for herein. This Agreement shall
automatically terminate if the Trading Company is dissolved.

(b) The Trading Company and Trading Manager each shall have the right to
terminate this Agreement in its discretion (i) at any month end upon five days’
prior written notice to the Trading Advisor, or (ii) at any time upon prior
written notice to the Trading Advisor upon the occurrence of any of the
following events: (A) if any two persons described as a “principal” of the
Trading Advisor in the Offering Memoranda (other than Robeco Nederland B.V.)
cease for any reason to be an active “principal” of the Trading Advisor; (B) if
the Trading Advisor becomes bankrupt or insolvent; (C) if the Trading Advisor is
unable to use its trading systems or methods as in effect on the date hereof and
as modified in the future for the benefit of the Trading Company and such
inability can not be cured within five days; (D) if the registration, as a
commodity trading advisor, of the Trading Advisor with the CFTC or its
membership in the NFA is revoked, suspended, terminated, or not renewed, or
limited or qualified in any respect; (E) except as provided in Section 11
hereof, if the Trading Advisor merges or consolidates with, or sells or
otherwise transfers its advisory business, or all or a substantial portion of
its assets, any portion of its futures interests trading systems or methods, or
its goodwill to, any individual or entity; (F) if, at any time, the Trading
Advisor materially violates any Trading Policy or administrative policy, except
with the prior express written consent of the Trading Manager or if the
consequences of such material violation can not be cured within five days; or
(G) if the Trading Advisor fails in a material manner to perform any of its
obligations under this Agreement.

 

13



--------------------------------------------------------------------------------

(c) The Trading Advisor may terminate this Agreement at any time, upon thirty
days’ prior written notice to the Trading Company and Trading Manager, in the
event: (A) that the Trading Manager imposes additional trading limitation(s) in
the form of one or more Trading Policies or administrative policies that the
Trading Advisor does not consent to, such consent not to be unreasonably
withheld; (B) the Trading Manager objects to the Trading Advisor implementing a
proposed material change to the Trading Program and the Trading Advisor
certifies to the Trading Manager in writing that it believes such change is in
the best interests of the Trading Company; (C) the Trading Manager overrides a
trading instruction of the Trading Advisor for reasons unrelated to a
determination by the Trading Manager that the Trading Advisor has violated the
Trading Policies and the Trading Advisor certifies to the Trading Manager in
writing that as a result, the Trading Advisor believes the performance results
of the Trading Advisor relating to the Trading Company’s account will be
materially adversely affected; (D) the Trading Manager or the Trading Company
materially breaches this Agreement and does not correct the breach within ten
days of receipt of a written notice of such breach from the Trading Advisor;
(E) the Assets fall below $3,000,000 (after adding back trading losses) at any
time; (F) the Trading Company or the Trading Manager becomes bankrupt or
insolvent; (G) the registration of the Trading Manager with the CFTC as a
commodity pool operator or its membership in the NFA is revoked, suspended,
terminated or not renewed, or limited or qualified in any respect; or (H) the
Trading Company or the Trading Manager appoints a clearing broker other than a
Morgan Stanley Affiliate without the prior consent of the Trading Advisor, such
consent to be deemed effective no later than five days following the Trading
Company’s or the Trading Manager’s having provided the Trading Advisor with
prior written notice of its intention to appoint such other clearing broker. If
the Trading Manager or Trading Company merges, consolidates or sells a
substantial portion of its assets pursuant to Section 11 of this Agreement, the
Trading Advisor may terminate this Agreement upon prior written notice to the
Trading Manager and Trading Company.

(d) Except as otherwise provided in this Agreement, any termination of this
Agreement in accordance with this Section 6 shall be without penalty or
liability to any party, on account of such termination.

(e) The indemnities set forth in Section 7 hereof shall survive any termination
of this Agreement.

 

14



--------------------------------------------------------------------------------

  7. Standard of Liability; Indemnifications.

(a) Limitation of Trading Advisor Liability. In respect of the Trading Advisor’s
role in the futures interests trading of the Trading Company, the Trading
Advisor shall not be liable to the Trading Company or the Trading Manager or
their partners, directors, officers, principals, managers, members,
shareholders, employees, controlling persons or successors and assigns except
that the Trading Advisor shall be liable for acts or omissions of the Trading
Advisor that constitute a material breach of this Agreement or a representation,
warranty or covenant herein, misconduct or negligence, or are the result of the
Trading Advisor not having acted in good faith and in the reasonable belief that
such actions or omissions were in, or not opposed to, the best interests of the
Trading Company.

(b) Trading Advisor Indemnity in Respect of Management Activities. The Trading
Advisor shall indemnify, defend and hold harmless the Trading Company and the
Trading Manager, their controlling persons, their Affiliates and their
respective directors, officers, principals, managers, members, shareholders,
employees and controlling persons from and against any and all losses, claims,
damages, liabilities (joint and several), costs, and expenses (including any
reasonable investigatory, legal, accounting and other expenses incurred in
connection with, and any amounts paid in, any litigation or other proceeding or
any settlement; provided that, solely in the case of a settlement, the Trading
Advisor and Trading Manager shall have approved such settlement) resulting from
a demand, claim, lawsuit, action or proceeding relating to this Agreement
(except as covered by paragraph (d) below); provided that such liability arises
from an act or omission of the Trading Advisor, or any of its directors,
officers, managers or employees which is found by a court of competent
jurisdiction upon entry of final judgment (or if no final judgment is entered,
by an opinion rendered by counsel who is approved by the Trading Manager and
Trading Advisor, such approval not to be unreasonably withheld) to be an act or
omission of the Trading Advisor which constituted a material breach of this
Agreement or a representation, warranty or covenant herein, misconduct or
negligence or as a result of the Trading Advisor having not acted in good faith
and in the reasonable belief that such actions or omissions were in, or not
opposed to, the best interest of the Trading Company.

(c) Trading Company and Trading Manager Indemnity in Respect of Management
Activities. The Trading Company and the Trading Manager shall, jointly and
severally, indemnify, defend, and hold harmless the Trading Advisor, its
controlling persons, their Affiliates and their respective directors, officers,
principals, managers, members, shareholders, employees and controlling persons,
from and against any and all losses, claims, damages, liabilities (joint and
several), costs, and expenses (including any reasonable investigatory, legal,
accounting and other expenses incurred in connection with, and any amounts paid
in, any litigation or other proceeding or any settlement; provided that, solely
in the case of a

 

15



--------------------------------------------------------------------------------

settlement, the Trading Company, the Trading Manager and Trading Advisor shall
have approved such settlement) resulting from a demand, claim, lawsuit, action,
or proceeding relating to this Agreement (except as covered by paragraph
(e) below) and, for avoidance of doubt, in particular the fact the Trading
Advisor is or was a trading advisor to the Trading Company; unless such
liability arises from an act or omission of the Trading Advisor, or any of its
directors, officers, managers or employees which is found by a court of
competent jurisdiction upon entry of final judgment (or if no final judgment is
entered, by an opinion rendered by counsel who is approved by the Trading
Manager and Trading Advisor, such approval not to be unreasonably withheld) to
be an act or omission of the Trading Advisor which constituted a material breach
of this Agreement or a representation, warranty or covenant herein, misconduct
or negligence or as a result of the Trading Advisor having not acted in good
faith and in the reasonable belief that such actions or omissions were in, or
not opposed to, the best interest of the Trading Company.

(d) Trading Advisor Indemnity in Respect of Sale of Units. The Trading Advisor
shall indemnify, defend and hold harmless the Trading Company, the Trading
Manager, any selling agent which is affiliated with the Trading Manager, their
controlling persons and their Affiliates and their respective directors,
officers, principals, managers, members, shareholders, employees and controlling
persons from and against any and all losses, claims, damages, liabilities,
costs, and expenses, (joint and several), to which any indemnified person may
become subject (including any reasonable investigatory, legal, accounting and
other expenses incurred in connection with, and any amounts paid in, any
litigation or other (administrative) proceeding or any settlement; provided
that, solely in the case of a settlement, the Trading Advisor shall have
approved such settlement), in respect of the offer or sale of Units, insofar as
such losses, claims, damages, liabilities, costs, or expenses (or action in
respect thereof) arise out of, or are based upon: (i) a material breach by the
Trading Advisor of any applicable laws or regulations or any representation,
warranty or agreement in this Agreement; or (ii) any materially untrue statement
or omission relating or with respect to the Trading Advisor, or any Trading
Advisor Principals, or their operations, trading systems, methods or
performance, that was made in the Offering Memoranda or any amendment or
supplement thereto or any other sales literature and furnished by the Trading
Advisor for inclusion therein.

(e) Trading Company and Trading Manager Indemnity in Respect of Sale of Units.
The Trading Company and the Trading Manager, jointly and severally, shall
indemnify, defend and hold harmless the Trading Advisor, its controlling
persons, their Affiliates and their respective directors, officers, principals,
managers, members, shareholders, employees and controlling persons from and
against any and all losses, claims, damages, liabilities, costs, and

 

16



--------------------------------------------------------------------------------

expenses, (joint and several), to which any indemnified person may become
subject (including any reasonable investigatory, legal, accounting and other
expenses incurred in connection with, and any amounts paid in, any litigation or
other (administrative) proceeding or any settlement; provided that, solely in
the case of a settlement, the Trading Company or the Trading Manager shall have
approved such settlement), in respect of the offer or sale of Units, unless such
losses, claims, damages, liabilities, costs, or expenses (or action in respect
thereof) arises out of, or is based upon (i) a material breach by the Trading
Advisor of any applicable laws or regulations or any representation, warranty or
agreement in this Agreement; or (ii) any materially untrue statement or omission
relating or with respect to the Trading Advisor, or any Trading Advisor
Principals or their operations, trading systems, methods or performance that was
made in the Offering Memoranda or any amendment or supplement thereto or in any
other sales literature and furnished by the Trading Advisor for inclusion
therein.

(f) Subject to Section 7(a) hereof, the foregoing agreements of indemnity shall
be in addition to, and shall in no respect limit or restrict, any other remedies
which may be available to an indemnified person.

(g) Promptly after receipt by an indemnified person of notice of the
commencement of any action, claim, or proceeding to which any of the indemnities
may apply, the indemnified person will notify the indemnifying party in writing
of the commencement thereof if a claim in respect thereof is to be made against
the indemnifying party hereunder; but the omission so to notify the indemnifying
party will not relieve the indemnifying party from any liability that the
indemnifying party may have to the indemnified person hereunder, except where
such omission has materially prejudiced the indemnifying party. In case any
action, claim, or proceeding is brought against an indemnified person and the
indemnified person notifies the indemnifying party of the commencement thereof
as provided above, the indemnifying party will be entitled to participate
therein and, to the extent that the indemnifying party desires, to assume the
defense thereof with counsel selected by the indemnifying party and not
unreasonably disapproved by the indemnified person. After notice from the
indemnifying party to the indemnified person of the indemnifying party’s
election so to assume the defense thereof as provided above, the indemnifying
party will not be liable to the indemnified person under the indemnity
provisions hereof for any legal and other expenses subsequently incurred by the
indemnified person in connection with the defense thereof, other than reasonable
costs of investigation.

Notwithstanding the preceding paragraph, if in any action, claim, or proceeding
as to which indemnification is or may be available hereunder, an indemnified
person reasonably

 

17



--------------------------------------------------------------------------------

determines that its interests are or may be adverse, in whole or in part, to the
indemnifying party’s interests or that there may be legal defenses available to
the indemnified person that are different from, in addition to, or inconsistent
with the defenses available to the indemnifying party, the indemnified person
may retain its own counsel in connection with such action, claim, or proceeding
and will be indemnified (provided the indemnified person is so entitled) by the
indemnifying party for any legal and other expenses reasonably incurred in
connection with investigating or defending such action, claim, or proceeding.

In no event will the indemnifying party be liable for the fees and expenses of
more than one counsel for all indemnified persons in connection with any one
action, claim, or proceeding or in connection with separate but similar or
related actions, claims, or proceedings in the same jurisdiction arising out of
the same general allegations. The indemnifying party will not be liable for any
settlement of any action, claim, or proceeding effected without the indemnifying
party’s express written consent, but if any action, claim, or proceeding, is
settled with the indemnifying party’s express written consent, the indemnifying
party will indemnify, defend, and hold harmless an indemnified person as
provided in this Section 7.

 

  8. Right to Advise Others and Uniformity of Acts and Practices.

(a) The Trading Advisor is engaged in the business of advising clients as to the
purchase and sale of futures interests. During the term of this Agreement, the
Trading Advisor, its principals and Affiliates, will be advising other clients
(including Affiliates and the stockholders, officers, directors, and employees
of the Trading Advisor and its Affiliates and their families) and trading for
their own accounts. The Trading Advisor will use its best efforts to implement a
fair and consistent allocation policy that seeks to ensure that, giving due
consideration to the Trading Program which the Trading Advisor will utilize in
trading the Trading Company’s Assets, all clients are treated equitably on an
overall basis and positions allocated as nearly as possible in proportion to the
assets available for trading of the accounts managed or controlled by the
Trading Advisor. Upon written request, the Trading Manager may request a copy of
the Trading Advisor’s procedures regarding the equitable treatment of trades
across Other Accounts. Such procedures shall be provided to the Trading Manager
within 30 days of such request by the Trading Manager. Under no circumstances
shall the Trading Advisor by any act or omission knowingly or intentionally
favor on an overall basis any account advised or managed by the Trading Advisor
over the account of the Trading Company in any way or manner. The Trading
Company and the Trading Manager agree that nothing contained in this
Section 8(a) shall preclude the Trading Advisor from charging different
management and/or incentive fees to its clients. Subject to the Trading
Advisor’s obligations under applicable law,

 

18



--------------------------------------------------------------------------------

the Trading Advisor or any of its principals or Affiliates shall be free to
advise and manage accounts for other clients and shall be free to trade on the
basis of the same trading systems, methods, or strategies employed by the
Trading Advisor for the account of the Trading Company, or trading systems,
methods, or strategies that are entirely independent of, or materially different
from, those employed for the account of the Trading Company, and shall be free
to compete for the same futures interests as the Trading Company or to take
positions opposite to the Trading Company, where such actions do not knowingly
or intentionally prefer any of such accounts over the account of the Trading
Company on an overall basis. The Trading Manager and the Trading Company
acknowledge and agree that provisions of this Section 8(a) shall not apply to,
and shall in no manner restrict, the Trading Advisor’s management of any
accounts it currently manages or may hereafter manage for current and/or former
principals and/or Affiliates of the Trading Advisor under any circumstances.

(b) The Trading Advisor shall not be restricted as to the number or nature of
its clients, except that: (i) so long as the Trading Advisor acts as a trading
advisor for the Trading Company, neither the Trading Advisor nor any of the
Trading Advisor Principals shall knowingly hold any position or control any
other account that would cause the Trading Company, the Trading Advisor or the
Trading Advisor Principals to be in violation of the CEAct or any regulations
promulgated thereunder, any other applicable law, or any applicable rule or
regulation of the CFTC or any other regulatory or self regulatory body,
exchange, or board; and (ii) neither the Trading Advisor nor any of the Trading
Advisor Principals shall render futures interests trading advice to any other
individual or entity or otherwise engage in activity that shall knowingly cause
positions in futures interests to be attributed to the Trading Advisor under the
rules or regulations of the CFTC or any other regulatory or self-regulatory
body, exchange, or board so as to require the significant modification of
positions taken or intended for the account of the Trading Company; provided
that the Trading Advisor may modify its trading systems, methods or strategies
to accommodate the trading of additional funds or accounts. If applicable
speculative position limits are exceeded by the Trading Advisor in the opinion
of (i) independent counsel (who shall be other than counsel to the Trading
Company), (ii) the CFTC, or (iii) any other regulatory or self-regulatory body,
exchange, or board, the Trading Advisor and the Trading Advisor Principals shall
promptly liquidate positions in all of their accounts, including the Trading
Company’s account, as to which positions are attributed to the Trading Advisor
as nearly as possible in proportion to the accounts’ respective amounts
available for trading (taking into account different degrees of leverage and
“notional” equity) to the extent necessary to comply with the applicable
position limits.

 

19



--------------------------------------------------------------------------------

  9. Representations, Warranties, and Covenants of the Trading Advisor.

(a) Representations and Warranties of the Trading Advisor. The Trading Advisor
represents and warrants to the Trading Manager and the Trading Company as
follows:

(i) It will exercise good faith and due care in implementing the Trading Program
on behalf of the Trading Company as described in the Disclosure Document (as
modified from time to time) or any other trading programs agreed to by the
Trading Manager and the Trading Advisor;

(ii) The Trading Advisor shall follow and comply with, at all times, the Trading
Policies;

(iii) The Trading Advisor shall trade the Assets pursuant to the Trading Program
as described in the Disclosure Document and as modified from time to time unless
the Trading Manager and the Trading Advisor agree otherwise;

(iv) The Trading Advisor is duly organized and validly existing under the laws
of the jurisdiction of its organization and is qualified to do business as a
foreign corporation or limited liability company and is in good standing in each
other jurisdiction in which the nature or conduct of its business requires such
qualification and the failure to so qualify would materially adversely affect
the Trading Advisor’s ability to perform its duties under this Agreement. The
Trading Advisor has full power and authority to perform its obligations under
this Agreement. The principals of the Trading Advisor are those set forth in the
Offering Memoranda and Disclosure Document (the “Trading Advisor Principals”);
Trading Advisor Principals does not include Robeco Nederland B.V.;

(v) The Disclosure Document contains all statements and information required to
be included therein under the CEAct and other applicable laws, and such
information is accurate and complete in all material respects;

(vi) All references to the Trading Advisor and the Trading Advisor Principals
and trading systems, methods and performance furnished by the Trading Advisor to
the Trading Manager for inclusion in the Offering Memoranda are accurate and
complete in all material respects. With respect to the Trading Advisor, the
Trading Advisor Principals, and its trading systems, methods and performance:
(i) the information requested by the Trading Manager and furnished by the
Trading

 

20



--------------------------------------------------------------------------------

Advisor to the Trading Manager for inclusion in the Offering Memoranda contains
all statements and information required to be included therein under the CEAct
and the rules and regulations thereunder, and (ii) the information requested by
the Trading Manager and furnished by the Trading Advisor to the Trading Manager
for inclusion in the Offering Memoranda does not contain, and will not contain
during the term of this Agreement, any untrue statement of a material fact or
omit to state a material fact necessary to make the statements contained
therein, in the light of the circumstances under which such statements were
made, not misleading. Except as otherwise disclosed in the Offering Memoranda,
the actual performance of each discretionary account directed by the Trading
Advisor over the past five years and year-to-date is disclosed in the Offering
Memoranda on a composite basis. The information regarding the actual performance
of such accounts set forth in the Offering Memoranda has been calculated and
presented in accordance with the descriptions therein and is complete and
accurate in all material respects; provided, that, the Trading Manager, not the
Trading Advisor, has determined the extent of the information regarding the
Trading Advisor, the Trading Advisor Principals and trading systems, methods and
performance information, set forth in the Offering Memoranda and takes
responsibility for such determination;

(vii) This Agreement has been duly and validly authorized, executed and
delivered on behalf of the Trading Advisor and is a valid and binding agreement
of the Trading Advisor enforceable in accordance with its terms;

(viii) Each of the Trading Advisor and the Trading Advisor Principals has all
federal, state and foreign governmental, regulatory and exchange licenses and
approvals and has effected all filings and registrations with federal, state and
foreign governmental and regulatory agencies required to conduct its business
and to act as described in the Offering Memoranda or required to perform its or
his obligations under this Agreement. The Trading Advisor is registered as a
commodity trading advisor under the CEAct and is a member of the NFA in such
capacity;

(ix) The execution and delivery of this Agreement, the incurrence of the
obligations set forth herein, the consummation of the transactions contemplated
herein and in the Offering Memoranda and the payment of the fees hereunder will
not violate, or constitute a breach of, or default under, the certificate of
incorporation or bylaws (or any other organizational documents) of the Trading
Advisor or any agreement or instrument by which it is bound or of any order,
rule, law or regulation binding on it of any court or any governmental body or
administrative agency or panel or self-regulatory organization having
jurisdiction over it;

 

21



--------------------------------------------------------------------------------

(x) Since the respective dates as of which information is given in the
Disclosure Document, and except as may otherwise be stated in or contemplated by
the Disclosure Document, there has not been any material adverse change in the
condition, financial or otherwise, business or prospects of the Trading Advisor;

(xi) Except as set forth in the Disclosure Document there have not been in the
five years preceding the date of the Disclosure Document and there is not
pending, or to the best of the Trading Advisor’s knowledge, threatened, any
action, suit or proceeding before or by any court or other governmental body to
which the Trading Advisor is or was a party, or to which any of the assets of
the Trading Advisor is or was subject and which resulted in or might reasonably
be expected to result in any material adverse change in the condition, financial
or otherwise, business or prospects of the Trading Advisor. None of the Trading
Advisor or any Trading Advisor Principal has received any notice of an
investigation by the NFA, CFTC or other administrative agency or self-regulatory
body (whether United States or foreign) regarding noncompliance by the Trading
Advisor or any of the Trading Advisor Principals with the CEAct or any other
applicable laws;

(xii) Neither the Trading Advisor nor any Trading Advisor Principal has
received, or is entitled to receive, directly or indirectly, any commission,
finder’s fee, similar fee, or rebate from any person in connection with the
organization or operation of the Trading Company;

(xiii) Neither the Trading Advisor nor any Trading Advisor Principal will use or
distribute the Offering Memoranda or any selling literature or engage in any
selling activities whatsoever in connection with the offering of the Units;

(xiv) The information as provided by the Trading Advisor for inclusion in the
Offering Memoranda about the Trading Advisor does not contain any misleading or
untrue statements of a material fact or omit to state a material fact required
to be stated therein to make the statements not misleading; and

(xv) The foregoing representations and warranties shall be continuing during the
term of this Agreement and if at any time any event shall occur which could make
any of the foregoing representations or warranties inaccurate, the Trading
Advisor shall promptly notify the Trading Manager and the Trading Company of the
nature of such event.

 

22



--------------------------------------------------------------------------------

(b) Covenants of the Trading Advisor. The Trading Advisor covenants and agrees
that:

(i) The Trading Advisor shall (i) maintain all registrations and memberships
necessary for the Trading Advisor to continue to act as described herein and
(ii) at all times comply in all respects with all applicable laws, rules, and
regulations, to the extent that the failure to so comply (1) would have a
materially adverse effect on the Trading Advisor’s ability to act as described
herein or (2) would result in the Trading Company or Trading Manager becoming
the subject of an investigation, claim or proceeding by any governmental,
regulatory or self-regulatory authority having jurisdiction over the Trading
Company or Trading Manager;

(ii) The Trading Advisor shall inform the Trading Manager promptly as soon as
the Trading Advisor or any Trading Advisor Principal becomes the subject of any
investigation, claim or proceeding of any regulatory authority having
jurisdiction over such person or becomes a named party to any litigation
materially affecting (or which may, with the passage of time, materially affect)
the business of the Trading Advisor. The Trading Advisor shall also inform the
Trading Manager promptly if the Trading Advisor or any of its officers becomes
aware of any material breach of this Agreement by the Trading Advisor; and

(iii) The Trading Advisor agrees to reasonably cooperate by providing
information regarding itself and its performance in the preparation of any
amendments or supplements to the Offering Memoranda (subject to the limitation
set forth in Section 1 hereof).

 

  10. Representations and Warranties of the Trading Company and the Trading
Manager; Covenants of the Trading Manager and the Trading Company.

(a) The Trading Company and the Trading Manager represent and warrant to the
Trading Advisor, as follows:

(i) The Trading Company has provided to the Trading Advisor the Offering
Memoranda in the form first issued. The Trading Company will ensure that the
Members will not utilize any amendment or supplement to the Offering

 

23



--------------------------------------------------------------------------------

Memoranda unless the Trading Advisor has received reasonable prior notice of and
a copy of such amendments or supplements and has approved any description of the
Trading Advisor and the Trading Program contained therein;

(ii) Each Members’ organizational agreement provides for the subscription for
and sale of the Units in the respective Member; all material actions required to
be taken by each Member as a condition to the sale of its Units to qualified
subscribers therefor has been, or prior to each closing described in the
Member’s Confidential Private Placement Memorandum shall have been taken; and,
upon payment of the consideration therefor specified in each accepted
subscription agreement in such form as attached to the respective Member’s
Confidential Private Placement Memorandum, the Units will constitute valid
interests in the Member. Each Member is in material compliance with all laws,
rules, regulations and orders of any governmental agency or self-regulatory
organization applicable to the Member’s business and the offering, sale,
issuance and distribution of its Units;

(iii) The Trading Company is a limited liability company duly formed pursuant to
its Certificate of Formation, Operating Agreement and the Delaware Limited
Liability Company Act and is validly existing and in good standing under the
laws of the State of Delaware with full power and authority to engage in the
trading of futures interests and to engage in its other contemplated activities
as described in the Offering Memoranda; the Trading Company is qualified to do
business in each jurisdiction in which the nature or conduct of its business
requires such qualification and where failure to be so qualified could
materially adversely affect the Trading Company’s ability to perform its
obligations hereunder;

(iv) The Trading Manager is duly organized and validly existing and in good
standing as a limited liability company under the laws of the State of Delaware
and is qualified to do business and is in good standing as a foreign entity in
each jurisdiction in which the nature or conduct of its business requires such
qualification and where the failure to be so qualified could materially
adversely affect the Trading Manager’s ability to perform its obligations
hereunder;

(v) The Trading Company and the Trading Manager have full power and authority
under applicable law to conduct their business and to perform their respective
obligations under this Agreement and as described in the Offering Memoranda;

 

24



--------------------------------------------------------------------------------

(vi) As of the date hereof, the Offering Memoranda contain all statements and
information required to be included therein by the CEAct or other applicable law
and at all times subsequent thereto up to and including each closing, the
Offering Memoranda will comply in all material respects with the requirements of
the rules of the NFA, the CEAct or other applicable laws. The Offering Memoranda
as of the initial closing (as described therein), date of issue, and at each
closing will not contain any misleading or untrue statements of a material fact
or omit to state a material fact required to be stated therein or necessary to
make the statements therein not misleading. Any supplemental sales literature,
when read in conjunction with the Offering Memoranda, will not contain any
untrue statements of a material fact or omit to state a material fact necessary
to make the statements therein, in light of the circumstances under which such
statements were made, not misleading. This representation and warranty shall
not, however, apply to any statement or omission in the Offering Memoranda or
supplemental sales literature made in reliance upon and in conformity with
information furnished by and relating to the Trading Advisor, its trading
methods or its trading performance;

(vii) Since the respective dates as of which information is given in the
Offering Memoranda, there has not been any material adverse change in the
condition, financial or otherwise, business or prospects of the Trading Manager
or the Trading Company, whether or not arising in the ordinary course of
business;

(viii) This Agreement has been duly and validly authorized, executed and
delivered by the Trading Manager on behalf of the Trading Company and the
Trading Manager and constitutes a valid, binding and enforceable agreement of
the Trading Company and the Trading Manager in accordance with its terms;

(ix) The execution and delivery of this Agreement, the incurrence of the
obligations set forth herein and the consummation of the transactions
contemplated herein and in the Offering Memoranda will not violate, or
constitute a breach of, or default under, the Trading Manager’s certificate of
formation or bylaws, or the Trading Company’s Certificate of Formation or
Operating Agreement, or any material agreement or instrument by which either the
Trading Manager or the Trading Company, as the case may be, is bound or any
material order, rule, law or regulation applicable to the Trading Manager or the
Trading Company of any court or any governmental body or administrative agency
or panel or self-regulatory organization having jurisdiction over the Trading
Manager or the Trading Company;

 

25



--------------------------------------------------------------------------------

(x) Except as set forth in the Offering Memoranda, there has not been in the
five years preceding the date of the Offering Memoranda and there is not pending
or, to the Trading Manager’s knowledge, threatened, any action, suit or
proceeding at law or in equity before or by any court or by any federal, state,
municipal or other governmental body or any administrative, self-regulatory or
commodity exchange organization to which the Trading Manager, any Trading
Manager Principal (as hereinafter defined) or the Trading Company is or was a
party, or to which any of the assets of the Trading Manager or the Trading
Company is or was subject; and neither the Trading Manager nor any of the
principals, as defined in CFTC Reg. 4.10 under the CEAct of the Trading Manager
(“Trading Manager Principals”) has received any notice of an investigation by
the NFA, CFTC or any other administrative or self-regulatory organization,
whether U.S. or foreign, regarding non-compliance by the Trading Manager or the
Trading Manager Principals or the Trading Company with the CEAct, the Securities
Act of 1933, as amended, or any other applicable laws which are material to an
investor’s decision to invest in a Member;

(xi) The Trading Manager and the Trading Manager Principals have all federal,
state and foreign governmental, regulatory and exchange approvals and licenses,
and have effected all filings and registrations with federal, state and foreign
governmental agencies required to conduct their business and to act as described
in the Offering Memoranda or required to perform their obligations under this
Agreement (including, without limitation, registration as a commodity pool
operator under the CEAct and membership in the NFA as a commodity pool operator)
and will maintain all such required approvals, licenses, filings and
registrations for the term of this Agreement. The Trading Manager’s principals
identified in the Offering Memoranda are all of the Trading Manager Principals;

(xii) The Trading Company is and shall remain in compliance in all respects with
all laws, rules, regulations and orders of any government, governmental agency
or self-regulatory organization applicable to its business as described in the
Offering Memoranda and this Agreement;

(xiii) The assets of the Trading Company do not and shall not constitute “plan
assets” for the purpose of the U.S. Employee Retirement Income Security Act of
1974, as amended, or Section 4975 of the U.S. Internal Revenue Code of 1986, as
amended; and

 

26



--------------------------------------------------------------------------------

(xiv) The foregoing representations and warranties shall be continuing during
the term of this Agreement and if at any time any event shall occur which could
make any of the foregoing representations or warranties inaccurate, the Trading
Manager shall promptly notify the Trading Advisor of the nature of such event.

(b) Covenants of the Trading Manager and the Trading Company. The Trading
Manager and the Trading Company covenants and agrees that:

(i) The Trading Manager and the Trading Company shall maintain all registrations
and memberships necessary for the Trading Manager and the Trading Company to
continue to act as described herein and in the Offering Memoranda and to all
times comply in all respects with all applicable laws, rules, and regulations,
to the extent that the failure to so comply would have a materially adverse
effect on the Trading Manager and the Trading Company’s ability to act as
described herein and in the Offering Memoranda;

(ii) The Trading Manager and the Trading Company shall inform the Trading
Advisor immediately as soon as the Trading Manager, the Trading Company or any
of their principals becomes the subject of any lawsuit, investigation, claim, or
proceeding of any regulatory authority having jurisdiction over such person or
becomes a named party to any litigation materially affecting the business of the
Trading Manager or the Trading Company. The Trading Manager and the Trading
Company shall also inform the Trading Advisor immediately if the Trading Manager
or the Trading Company or any of their officers become aware of any material
breach of this Agreement by the Trading Manager or the Trading Company; and

(iii) The Trading Company and the Trading Manager will furnish to the Trading
Advisor copies of the Offering Memoranda, and all amendments and supplements
thereto, in each case as soon as available and will ensure that the Members do
not use any such amendments or supplements as to which the Trading Advisor in
writing has reasonably objected.

 

  11. Merger or Transfer of Assets.

The Trading Manager, Trading Company or the Trading Advisor may merge or
consolidate with, or sell or otherwise transfer its business, or all or a
substantial portion of its

 

27



--------------------------------------------------------------------------------

assets, to any entity upon written notice to the other parties. With regard to
the Trading Advisor in case such aforementioned event occurs, the Trading
Manager and the Trading Company acknowledge and agree that the Trading Advisor
will notify them about such event simultaneously with notifying the other
clients of the Trading Advisor.

 

  12. Complete Agreement.

This Agreement including the Exhibits hereto constitutes the entire agreement
between the parties with respect to the matters referred to herein, and no other
agreement, verbal or otherwise, shall be binding as between the parties unless
in writing and signed by the party against whom enforcement is sought.

 

  13. Assignment.

Subject to Section 11, hereof, this Agreement may not be assigned, transferred
by operation of law, change in control or otherwise, by any party hereto without
the express prior written consent of the other parties hereto.

 

  14. Amendment.

This Agreement may not be amended except by the written consent of the parties
hereto. No waiver of any provision of this Agreement shall be implied from any
course of dealings between the parties, from any failure by any party to assert
its rights hereunder or any occasion or series of occasions.

 

  15. Severability.

The invalidity or unenforceability of any provision of this Agreement or any
covenant herein contained shall not affect the validity or enforceability of any
other provision or covenant hereof or herein contained and any such invalid
provision or covenant shall be deemed to be severable.

 

  16. Closing Certificates.

(a) The Trading Advisor shall, at the Members’ initial closing and at the
request of the Trading Manager at any monthly closing (as described in the
Offering Memoranda), provide the following:

(i) To the Trading Manager, the Trading Company and the Members, a certificate,
dated the date of any such closing and in form and substance satisfactory to
such parties, to the effect that;

 

28



--------------------------------------------------------------------------------

(A) the representations and warranties by the Trading Advisor in this Agreement
are true, accurate, and complete on and as of the date of the closing, as if
made on the date of the closing; and

(B) the Trading Advisor has performed all of its obligations and satisfied all
of the conditions on its part to be performed or satisfied under this Agreement,
at or prior to the date of such closing.

(ii) To the Trading Manager, the Trading Company and the Members, a report as of
the closing date which shall present, for the period from the date after the
last day covered by the historical performance records in the Offering Memoranda
to the latest practicable day before closing, figures which shall be a
continuation of such historical performance records and which shall certify that
such figures are, to the best of such Trading Advisor’s knowledge, accurate in
all material respects.

(b) The Trading Manager shall, at the Members’ initial closing and at the
request of the Trading Advisor at any closing (as described in the Offering
Memoranda), provide the following:

(i) To the Trading Advisor, a certificate, dated the date of such closing and in
form and substance satisfactory to the Trading Advisor, to the effect that:

(A) the representations and warranties by the Trading Company and the Trading
Manager in this Agreement are true, accurate, and complete on and as of the date
of the closing as if made on the date of the closing;

(B) no order preventing or suspending the use of the Offering Memoranda has been
issued by the CFTC, the Securities Exchange Commission, any state securities
commission, or the NFA or other self-regulatory organization and no proceedings
for that purpose shall have been instituted or are pending or, to the knowledge
of the Trading Manager, are contemplated or threatened under the CEAct; and

 

29



--------------------------------------------------------------------------------

(C) The Trading Company and the Trading Manager have performed all of their
obligations and satisfied all of the conditions on their part to be performed or
satisfied under this Agreement at or prior to the date of the closing.

 

  17. Inconsistent Filings.

If the Trading Advisor intends to file, to participate in the filing of, or to
publish any description of the Trading Advisor, or of its respective principals
or trading approaches that is materially inconsistent with those in the
Disclosure Document, the Trading Advisor shall inform the Trading Manager of
such intention and shall furnish copies of all such filings or publications at
least ten Business Days prior to the date of filing or publication.

 

  18. Disclosure Documents.

(a) During the term of this Agreement, the Trading Advisor shall furnish to the
Trading Manager promptly copies of all disclosure documents filed in final form
with the NFA by the Trading Advisor. The Trading Manager and Trading Company
each acknowledge receipt of the Trading Advisor’s disclosure document dated
December 22, 2014 (the “Disclosure Document”).

(b) The Trading Manager and the Trading Company will not distribute or
supplement any promotional material relating to the Trading Advisor unless the
Trading Advisor has received reasonable prior notice of and a copy of such
promotional material and has approved such material in writing.

19. Track Record. The track record and other performance information of the
Members shall be the property of the Trading Manager and not the Trading
Advisor; provided, however, that the Trading Advisor may report of the past
performance of the Trading Company either on a stand alone basis or as part of a
composite performance table as may be required by the CEAct, the rules of the
CFTC and/or the rules or regulations of any relevant regulatory or
self-regulatory body.

 

  20. Use of Name.

(a) The Trading Advisor hereby consents to the non-exclusive use by the Trading
Company of (a) the name “Transtrend” as part of the name of the Trading Company
as stated above and (b) the name “Transtrend” in any documentation regarding the
Trading

 

30



--------------------------------------------------------------------------------

Company, only so long as the Trading Advisor serves as a trading advisor to the
Trading Company. For so long as the name of the Trading Company includes
“Transtrend,” any change of the name of the Trading Company shall only be made
with prior written consent of the Trading Advisor, which consent shall not be
unreasonably withheld. Each of the Trading Company and the Trading Manager agree
to indemnify and hold harmless the Trading Advisor, its shareholders, partners,
directors, officers, affiliates, employees and agents from and against any and
all costs, losses, claims, damages or liabilities, joint or several, including,
without limitation, attorneys’ fees and disbursements, which may arise out of
the Trading Company’s or the Trading Manager’s misuse of the name “Transtrend”
or out of any breach of, or failure to comply with, this Section 20.

(b) Upon termination of this Agreement, the Trading Company, at its expense, as
promptly as practicable: (i) shall take all necessary action to cause the
Offering Memoranda and organizational documents of the Trading Company to be
amended in order to eliminate any reference to “Transtrend” (except to the
extent required by law, regulation or rule); and (ii) shall cease to use in any
other manner, including, but not limited to, use in any sales literature or
promotional material, the name “Transtrend” or any name, mark or logo type
derived from it or similar to it (except to the extent required by law,
regulation or rule).

 

  21. Notices.

All notices required to be delivered under this Agreement shall be in writing
and shall be effective when delivered personally on the day delivered, by
facsimile on receipt confirmation, by email followed by delivery of an original,
or when given by registered or certified mail, postage prepaid, return receipt
requested, on the second business day following the day on which it is so
mailed, addressed as follows (or to such other address as the party entitled to
notice shall hereafter designate in accordance with the terms hereof):

if to the Trading Company:

Morgan Stanley Smith Barney TT II, LLC

c/o Ceres Managed Futures LLC

522 Fifth Avenue

New York, NY 10022

United States of America

Attn: Patrick Egan

Facsimile: 212-296-6808

Email: Patrick.Egan@morganstanley.com

 

 

31



--------------------------------------------------------------------------------

if to the Trading Manager:

Ceres Managed Futures LLC

522 Fifth Avenue

New York, NY 10022

United States of America

Attn: Patrick Egan

Facsimile: 212-296-6808

Email: Patrick.Egan@morganstanley.com

With a copy to:

Alston & Bird LLP

90 Park Avenue

New York, NY 10016

United States of America

Attn: Timothy P. Selby, Esq.

Facsimile: (212) 210-9444

Email: timothy.selby@alston.com

if to the Trading Advisor:

TRANSTREND B.V.

P.O. Box 444, 3000 AK Rotterdam

The Netherlands

Attn: Managing Directors

Facsimile: +31-10-4532750

Email: notices@transtrend.com

 

  22. Continuing Nature of Representations Warranties and Covenants: Survival.

All representations, warranties and covenants contained in this Agreement shall
be continuing during the term of this Agreement and the provisions of this
Agreement shall

 

32



--------------------------------------------------------------------------------

survive the termination of this Agreement with respect to any matter arising
while this Agreement was in effect. Each party hereby agrees that as of the date
of this Agreement it is, and during its term shall be, in compliance with its
representations, warranties and covenants herein contained. In addition, if at
any time any event occurs which would make any of such representations,
warranties or covenants not true, the affected party will use its best efforts
to promptly notify the other parties of such fact.

 

  23. Third-Party Beneficiaries.

Each of the Members shall be a third-party beneficiary of the applicable
provisions of this Agreement. The respective directors, officers, principals,
managers, members, shareholders, employees and controlling persons of the
Trading Advisor, the Trading Company, and the Trading Manager, and their
Affiliates shall be third party beneficiaries of the applicable provisions of
Section 7 of this Agreement.

 

  24. Governing Law.

This Agreement shall be governed by, and construed in accordance with, the laws
of the State of New York. If any action or proceeding shall be brought by a
party to this Agreement or to enforce any right or remedy under this Agreement,
each party hereto hereby consents and will submit to the jurisdiction of the
courts of the State of New York or any Federal court sitting in the County, City
and State of New York. Any action or proceeding brought by any party to this
Agreement to enforce any right, assert any claim or obtain any relief whatsoever
in connection with this Agreement shall be brought by such party exclusively in
the courts of the State of New York or any federal court sitting in the County,
City and State of New York.

 

  25. Remedies.

In any action or proceeding arising out of any of the provisions of this
Agreement, the Trading Advisor, Trading Manager and Trading Company each agree
not to seek any prejudgment equitable or ancillary relief. The Trading Advisor,
Trading Manager and Trading Company each agree that its sole remedy in any such
action or proceeding shall be to seek actual monetary damages for any breach of
this Agreement, except that any of the parties may seek a declaratory judgment
with respect to the indemnification provisions of this Agreement.

 

33



--------------------------------------------------------------------------------

  26. Headings.

Headings to sections herein are for the convenience of the parties only and are
not intended to be part of or to affect the meaning or interpretation of this
Agreement.

 

  27. Successors.

This Agreement including the representations, warranties and covenants contained
herein shall be binding upon and inure to the benefit of the parties hereto,
their successors and permitted assigns, and no other person shall have any right
or obligation under this Agreement.

 

  28. Counterparts.

This Agreement may be executed in counterparts, each of which when so executed
and delivered shall be deemed an original but all of which together shall
constitute one and the same instrument. This Agreement may be executed and
delivered either in hard copy originals or in scanned copies which in either
case shall constitute a valid agreement among the parties.

 

  29. Waiver of Breach.

The waiver by any party of a breach of any provision of this Agreement shall not
operate or be construed as a waiver of any subsequent breach or of a breach by
any other party. The failure of a party to insist upon strict adherence to any
provision of the Agreement shall not constitute a waiver or thereafter deprive
such party of the right to insist upon strict adherence.

 

34



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Agreement has been executed for and on behalf of the
undersigned as of the day and year first above written.

 

MORGAN STANLEY SMITH BARNEY TT II, LLC

By Ceres Managed Futures LLC,

Trading Manager

        By

 

/s/ Patrick T. Egan

  Patrick T. Egan   President and Chairman of the Board   Date: December 15,
2015

CERES MANAGED FUTURES LLC By  

/s/ Patrick T. Egan

  Patrick T. Egan   President and Chairman of the Board   Date: December 15,
2015 TRANSTREND B.V. By  

/s/ J.P.A van den Broek

Name:   J.P.A van den Broek Title:   Managing Director Date:   17 December 2015
By  

/s/ A.P. Honig

Name:   A.P. Honig Title:   Executive Director Date:   17 December 2015

 

35



--------------------------------------------------------------------------------

EXHIBIT A

Morgan Stanley Managed Futures

MSC Fund Operations Procedures

Following is a list of abbreviations used in this Exhibit A:

 

  •   “Administrator” is SS&C Technologies, a corporation incorporated under the
laws of the State of Delaware, currently doing business as SS&C GlobeOp.

 

  •   “Fund(s)” refers to Morgan Stanley Managed Futures Funds that utilize
MS&Co as a clearing commodity broker.

 

  •   “Futures” is used to identify exchange traded futures, or forward
contracts, and options on the same, that are cleared through a clearing house.

 

  •   “FX” is used to identify non-exchange traded forward currency contracts,
and options on the same, which are settled directly between the principals of
the trades.

 

  •   “MSC” is MS&Co. (the Clearing Commodity Broker or FX Counterparty, as
appropriate).

 

  •   “MS&Co” is Morgan Stanley & Co. LLC. a subsidiary of Morgan Stanley (the
Clearing Commodity Broker or FX (Non-Options) Counterparty as appropriate).

 

  •   “Trading Manager” shall mean Ceres Managed Futures LLC.

FUND ACCOUNTS:

Account Configuration

 

  •   Futures and Futures Options Trading - For each CTA trading program two
Fund trading accounts will be assigned. A MS&Co segregated account, prefix 052.
A MS&Co secured account, prefix 05A.

 

  •   FX (Non-Options) Trading - One Fund account for each CTA trading program
will be assigned at MS&Co, prefix 058. The CTA would need to request additional
FX accounts and receive approval from the Trading Manager.

Statements

 

  •   Futures – The CTA should contact MSC Futures Ops regarding access to Fund
futures account statements.

 

  •   FX – The CTA should contact MSC FX Ops regarding access to Fund FX account
statements.

 

A-1



--------------------------------------------------------------------------------

FX TRADING:

FX Order Execution

 

  •   FX trading of the Funds must be executed through the MSC FX Desk, unless
the Trading Manager otherwise agrees in a form acceptable to the Trading
Manager. The CTA should contact the MSC FX Desk for information on trade
execution procedures.

EFP Order Execution

 

  •   The CTA may utilize the MSC FX Desk to execute EFP transactions. The
futures leg of an EFP will be subject to the futures brokerage fee. The CTA
should contact the MSC FX Desk for information on EFP trade execution
procedures.

Foreign Currency Conversions

 

  •   The CTA is responsible for conversion into US dollars of all Fund foreign
currency balances created as a result of futures and/or FX trading. The CTA, at
its own discretion, should place conversion orders directly to the MSC FX Desk
or with MSC Futures Ops.

FUTURES TRADING:

Order Execution Service

 

  •   The MSC Futures Desk can provide the CTA with order execution facilities.
The CTA should contact MSC Futures for information on trade execution
procedures.

“Give Up” Order Execution

 

  •   The CTA shall ensure that a “give-up” execution agreement is in place
prior to the execution of any trade through a floor broker in accordance with
this Agreement or as otherwise provided in writing to the CTA by the Trading
Manager.

 

  •   On exchanges allowing “give up” execution, the CTA may have orders
executed away from MSC and give up trades to MSC for clearing. The CTA should
contact Futures Ops for information on trade “give up” procedures. The CTA
should ensure that Executing Brokers give trades up on a timely basis. The CTA
should ensure that Executing Brokers make timely payment on price adjustments,
when applicable. For futures trades at exchanges where give-up execution is not
allowed, the CTA must use the execution facilities provided by the Clearing
Commodity Broker.

“Give Up” Agreements

 

  •   The CTA may authorize payment of an execution service fee (“Give-Up Fee”)
only to the Executing Broker that directly gives up the futures trade to the
Clearing Commodity Broker for such clearance.

 

  •   The trader version FIA/FOA uniform “give up” agreement is the acceptable
form for futures “give ups”. The LME trader version FIA/FOA uniform “give up”
agreement is the acceptable form for futures “give ups” on the LME. The trader
version FIA/FOA EFP agreement is the acceptable form for EFP “give ups”.

 

A-2



--------------------------------------------------------------------------------

“Give Up” Execution Payment

 

  •   Give-Up Fee Bills will be processed by MSC Futures Ops.

 

  •   The CTA shall provide that information which may reasonably be requested
by the Trading Manager to verify the Give-Up Fees processed by MSC Futures Ops.

ACCOUNT MAINTENANCE:

Trade Allocations

 

  •   The CTA is responsible for determining the trade allocation procedure for
Fund trading accounts, in accordance with CFTC regulations. The CTA should
ensure that procedures were followed correctly, and that trades are booked
accordingly in Fund accounts.

Trade Reporting; (Futures)

 

  •   The CTA is responsible for reporting all trades to MSC Futures Ops on a
timely basis to facilitate clearing and reduce operational risk. The CTA should
contact MSC Futures Ops and/or the Administrator for additional information.

Daily Trade Checkout

 

  •   The CTA is responsible for daily, end of trading day, checkout of all
trades (including currency conversion trades) with MSC Futures and FX Ops. The
CTA should contact MSC Futures and FX Ops to determine specific checkout
procedures.

Daily Statement Reconciliation

 

  •   The CTA is responsible for daily statement trade activity and position
balancing with MSC Futures and FX Ops and the Administrator. The CTA should
contact MSC Futures and FX Ops and the Administrator to determine specific
balancing procedures.

Monitoring of Delivery Periods and Option Expirations

 

  •   The CTA is responsible for monitoring delivery periods (first notice dates
and last trade dates), position limits, option expirations (option expiration
and last trade dates), and forward settlement and/or maturity dates.

 

  •   The CTA should take appropriate actions to ensure that futures contracts
do not result in delivery.

 

  •   The CTA should ensure that their intentions regarding any open option
positions, at the time of expiration, have been communicated appropriately to
the MSC Futures Ops areas. Contact MSC Futures Ops for specific communication
procedures.

Margin Maintenance and Cash Transaction (Journal) Reconciliation

 

  •   The Trading Manager, in conjunction with the Administrator, is responsible
for balancing of all journal entries in all Fund accounts and for ensuring the
requisite corrective action is taken for each reconciling item.

 

A-3



--------------------------------------------------------------------------------

  •   The Trading Manager is responsible for maintaining equity (and/or
collateral) in amounts sufficient to meet Fund margin requirements in the MSC
Futures accounts.

TRADING LEVEL NOTIFICATION:

 

  •   For new trading allocations, the Trading Manager will provide notification
to the CTA of trading authorization and the trading commencement date, along
with notification of the initial trading level.

 

  •   Thereafter, notification of estimated monthly net additions/withdrawals
will be distributed by the Trading Manager. On the second to last business day
of each month a preliminary estimate will be provided. On the first business day
of each month a final estimate will be given. Any material adjustment (1% of
account equity) from the final estimate to the actual will be provided.
Notification will be made via fax or email and the CTA will be asked to
acknowledge receipt via fax or email. Questions regarding this procedure can be
directed to the Trading Manager.

 

  •   Subsequent to a Fund’s monthly closing, actual additions and withdrawals
will be processed via journal entry in the Fund’s MSC Futures account.

 

  •   Any other trading level/asset allocation changes will be communicated in
writing from the Trading Manager.

FUND ACCOUNTING:

Net Asset Value Calculation

 

  •   The Administrator is responsible for determination of daily NAV estimates
for the Funds.

 

  •   The Administrator will determine the actual month end NAV of a Fund during
the monthly closing process.

 

  •   The Trading Manager supervises and oversees the activities of the NAV
Calculation as determined by the Administrator.

Brokerage Commission and Transaction Fees

 

  •   Brokerage commissions for each Fund will be charged in a manner consistent
with the prospectus or offering memorandum. The CTA should contact the Trading
Manager for additional information.

Fund Fee Processing

 

  •   Fund interest and all Fund fees, exclusive of brokerage commissions and
transaction fees, will be processed in the Fund’s MSC Futures account.

 

  •   The Administrator, under the supervision of the Trading Manager, will
determine fees due to the CTA during the monthly closing process and notify the
CTA of the fees via support schedules as prepared by the Administrator. The CTA
should provide contact information regarding fees to the Administrator and the
Trading Advisor.

 

A-4



--------------------------------------------------------------------------------

  •   The Trading Manager will initiate payment of fees to the CTA via wire
transfer. The CTA should provide wire instructions to the Trading Manager.

ERROR POLICY:

 

  •   Subject to Section 7(a) of this Agreement, the provisions of Section 2(d)
of this Agreement shall be interpreted to mean that the benefit of profitable
trading errors made by the CTA when trading on behalf of the Funds shall be
awarded to the Funds, whereas the detriment of unprofitable trading errors made
by the CTA when trading on behalf of the Funds must be borne by the CTA.

BORROWING:

The CTA shall not use borrowed money to leverage any trades, unless otherwise
approved by the Trading Manager.

 

A-5



--------------------------------------------------------------------------------

EXHIBIT B

FUTURES INTERESTS TRADED

 

Exchange   Sector   Contract name    Bloomberg ticker Australian Securities
Exchange   Equity Related   SPI 200    XP INDEX Australian Securities Exchange  
Interest Rates   ASX 30-DAY INTERBANK CASH RATE    IB COMDTY Australian
Securities Exchange   Interest Rates   AUSSIE 10-YR T-BOND    XM COMDTY
Australian Securities Exchange   Interest Rates   AUSSIE 3-YR T-BOND    YM
COMDTY Australian Securities Exchange   Interest Rates   AUSSIE BANK BILL    IR
COMDTY Australian Securities Exchange   Interest Rates   NZ BANK BILL    ZB
COMDTY Borsa Istanbul   Currencies   USD / TURKISH LIRA (TURKDEX)    A1 CURNCY
Borsa Istanbul   Equity Related   BIST NATIONAL 30 INDEX    A5 INDEX Borsa
Italiana   Equity Related   FTSE MIB    ST INDEX Borsa Italiana   Equity Related
  MINI FTSE MIB    SW INDEX Bursa Malaysia   Commodities   CRUDE PALM OIL    KO
COMDTY Bursa Malaysia   Equity Related   FTSE BURSA MALAYSIA KLCI    IK INDEX
Chicago Board of Trade   Commodities   BLOOMBERG COMMODITY INDEX    DN INDEX
Chicago Board of Trade   Commodities   CHICAGO SOFT RED WINTER WHEAT    W COMDTY
Chicago Board of Trade   Commodities   CORN    C COMDTY Chicago Board of Trade  
Commodities   ETHANOL (CBOT)    DL COMDTY Chicago Board of Trade   Commodities  
OATS    O COMDTY Chicago Board of Trade   Commodities   ROUGH RICE    RR COMDTY
Chicago Board of Trade   Commodities   SOYBEAN MEAL    SM COMDTY Chicago Board
of Trade   Commodities   SOYBEAN OIL    BO COMDTY Chicago Board of Trade  
Commodities   SOYBEANS    S COMDTY Chicago Board of Trade   Equity Related  
MINI DOW JONES INDEX    DM INDEX Chicago Board of Trade   Interest Rates  
30-DAY FEDERAL FUNDS    FF COMDTY Chicago Board of Trade   Interest Rates   US
10-YR INTEREST RATE SWAP    CNP COMDTY Chicago Board of Trade   Interest Rates  
US 10-YR T-NOTE    TY COMDTY Chicago Board of Trade   Interest Rates   US 2-YR
T-NOTE    TU COMDTY Chicago Board of Trade   Interest Rates   US 30-YR INTEREST
RATE SWAP    CBP COMDTY Chicago Board of Trade   Interest Rates   US 30-YR
T-BOND    US COMDTY Chicago Board of Trade   Interest Rates   US 5-YR INTEREST
RATE SWAP    CFP COMDTY Chicago Board of Trade   Interest Rates   US 5-YR T-NOTE
   FV COMDTY Chicago Board of Trade   Interest Rates   US ULTRA T-BOND    WN
COMDTY Chicago Board Options Exchange   Equity Related   S&P 500 VOLATILITY
INDEX    UX INDEX Chicago Mercantile Exchange   Commodities   CASH SETTLED
CHEESE    CHE COMDTY Chicago Mercantile Exchange   Commodities   CLASS III -
MILK    DA COMDTY Chicago Mercantile Exchange   Commodities   FEEDER CATTLE   
FC COMDTY Chicago Mercantile Exchange   Commodities   LEAN HOGS    LH COMDTY
Chicago Mercantile Exchange   Commodities   LIVE CATTLE    LC COMDTY Chicago
Mercantile Exchange   Commodities   LUMBER    LB COMDTY Chicago Mercantile
Exchange   Commodities   S&P GOLDMAN SACHS COMM. INDEX    GI INDEX Chicago
Mercantile Exchange   Currencies   AUSSIE / CANADIAN (IMM)    AC CURNCY Chicago
Mercantile Exchange   Currencies   AUSSIE / KIWI (IMM)    AN CURNCY Chicago
Mercantile Exchange   Currencies   AUSSIE / YEN (IMM)    AJ CURNCY Chicago
Mercantile Exchange   Currencies   AUSTRALIAN DOLLAR / USD    AD CURNCY Chicago
Mercantile Exchange   Currencies   BRAZILIAN REAL / USD (IMM)    BR CURNCY
Chicago Mercantile Exchange   Currencies   BRITISH POUND / USD    BP CURNCY
Chicago Mercantile Exchange   Currencies   CANADIAN DOLLAR / USD    CD CURNCY
Chicago Mercantile Exchange   Currencies   CANADIAN DOLLAR / YEN (IMM)    CY
CURNCY Chicago Mercantile Exchange   Currencies   CHINESE RENMINBI / EURO    DP
CURNCY Chicago Mercantile Exchange   Currencies   CHINESE RENMINBI / USD (IMM)
   DO CURNCY Chicago Mercantile Exchange   Currencies   CZECH KORUNA / EURO
(IMM)    EX CURNCY Chicago Mercantile Exchange   Currencies   CZECH KORUNA / USD
(IMM)    CC CURNCY Chicago Mercantile Exchange   Currencies   EURO / AUSSIE
(IMM)    EA CURNCY Chicago Mercantile Exchange   Currencies   EURO / CANADIAN
DOLLAR    CA CURNCY Chicago Mercantile Exchange   Currencies   EURO / NORWEGIAN
KRONE (IMM)    EN CURNCY Chicago Mercantile Exchange   Currencies   EURO /
STERLING (IMM)    RP CURNCY Chicago Mercantile Exchange   Currencies   EURO /
SWEDISH KRONA (IMM)    EW CURNCY Chicago Mercantile Exchange   Currencies   EURO
/ SWISS FRANC (IMM)    RF CURNCY Chicago Mercantile Exchange   Currencies   EURO
/ TURKISH LIRA (IMM)    TRR CURNCY Chicago Mercantile Exchange   Currencies  
EURO / USD    EC CURNCY Chicago Mercantile Exchange   Currencies   EURO / YEN
(IMM)    RY CURNCY Chicago Mercantile Exchange   Currencies   HUNGARIAN FORINT /
EURO (IMM)    EL CURNCY Chicago Mercantile Exchange   Currencies   HUNGARIAN
FORINT / USD (IMM)    HE CURNCY Chicago Mercantile Exchange   Currencies  
ISRAELI SHEKEL / USD (IMM)    IS CURNCY Chicago Mercantile Exchange   Currencies
  JAPANESE YEN / USD    JY CURNCY Chicago Mercantile Exchange   Currencies  
KOREAN WON / USD (IMM)    KO CURNCY Chicago Mercantile Exchange   Currencies  
MEXICAN PESO / USD    PE CURNCY Chicago Mercantile Exchange   Currencies   NEW
ZEALAND DOLLAR / USD    NV CURNCY Chicago Mercantile Exchange   Currencies  
NORWEGIAN KRONE / USD (IMM)    NO CURNCY Chicago Mercantile Exchange  
Currencies   POLISH ZLOTY / EURO (IMM)    EI CURNCY Chicago Mercantile Exchange
  Currencies   POLISH ZLOTY / USD (IMM)    PP CURNCY Chicago Mercantile Exchange
  Currencies   RUSSIAN RUBLE / USD (IMM)    RU CURNCY Chicago Mercantile
Exchange   Currencies   SOUTH AFRICAN RAND / USD (IMM)    RA CURNCY Chicago
Mercantile Exchange   Currencies   STERLING / SWISS (IMM)    PS CURNCY Chicago
Mercantile Exchange   Currencies   STERLING / YEN (IMM)    PJ CURNCY

 

B-1



--------------------------------------------------------------------------------

Exchange    Sector    Contract name    Bloomberg ticker Chicago Mercantile
Exchange    Currencies    SWEDISH KRONA / USD (IMM)    SE CURNCY Chicago
Mercantile Exchange    Currencies    SWISS / YEN (IMM)    SJ CURNCY Chicago
Mercantile Exchange    Currencies    SWISS FRANC / USD    SF CURNCY Chicago
Mercantile Exchange    Currencies    USD / CHILEAN PESO    CHL CURNCY Chicago
Mercantile Exchange    Currencies    USD / TURKISH LIRA (IMM)    TUR CURNCY
Chicago Mercantile Exchange    Equity Related    E-MINI NASDAQ 100    NQ INDEX
Chicago Mercantile Exchange    Equity Related    E-MINI S&P 400 MIDCAP    FA
INDEX Chicago Mercantile Exchange    Equity Related    E-MINI S&P 500    ES
INDEX Chicago Mercantile Exchange    Equity Related    E-MINI S&P 500 CONSUM.
DISCR.    IXY INDEX Chicago Mercantile Exchange    Equity Related    E-MINI S&P
500 CONSUM. STAPLES    IXR INDEX Chicago Mercantile Exchange    Equity Related
   E-MINI S&P 500 ENERGY    IXP INDEX Chicago Mercantile Exchange    Equity
Related    E-MINI S&P 500 FINANCIAL    IXA INDEX Chicago Mercantile Exchange   
Equity Related    E-MINI S&P 500 HEALTH CARE    IXC INDEX Chicago Mercantile
Exchange    Equity Related    E-MINI S&P 500 INDUSTRIAL    IXI INDEX Chicago
Mercantile Exchange    Equity Related    E-MINI S&P 500 MATERIALS    IXD INDEX
Chicago Mercantile Exchange    Equity Related    E-MINI S&P 500 TECHNOLOGY   
IXT INDEX Chicago Mercantile Exchange    Equity Related    E-MINI S&P 500
UTILITIES    IXS INDEX Chicago Mercantile Exchange    Equity Related    E-MINI
S&P SMALLCAP 600    GN INDEX Chicago Mercantile Exchange    Equity Related   
NIKKEI 225 ($-DENOMINATED)    NX INDEX Chicago Mercantile Exchange    Equity
Related    NIKKEI 225 (Y-DENOMINATED)    NH INDEX Chicago Mercantile Exchange   
Equity Related    S&P 500    SP INDEX Chicago Mercantile Exchange    Interest
Rates    1-MONTH LIBOR    EM COMDTY Chicago Mercantile Exchange    Interest
Rates    EURODOLLAR    ED COMDTY Commodity Exchange    Commodities    GOLD    GC
COMDTY Commodity Exchange    Commodities    HIGH GRADE COPPER    HG COMDTY
Commodity Exchange    Commodities    SILVER    SI COMDTY Dubai Mercantile
Exchange    Commodities    OMAN CRUDE OIL    OQA COMDTY ERIS Exchange   
Interest Rates    US 10-YR SWAP FUTURE (ERIS)    LIY COMDTY ERIS Exchange   
Interest Rates    US 30-YR SWAP FUTURE (ERIS)    LIE COMDTY ERIS Exchange   
Interest Rates    US 5-YR SWAP FUTURE (ERIS)    LIW COMDTY Eurex    Commodities
   EUROPEAN PROCESSING POTATOES    FEP COMDTY Eurex    Equity Related    DAX 30
   GX INDEX Eurex    Equity Related    EURO STOXX 50    VG INDEX Eurex    Equity
Related    EURO STOXX SELECT DIVIDEND    SDI INDEX Eurex    Equity Related   
MIDCAP DAX    MF INDEX Eurex    Equity Related    SMI MID    S1 INDEX Eurex   
Equity Related    STOXX 50    VH INDEX Eurex    Equity Related    STOXX EUROPE
600    SXO INDEX Eurex    Equity Related    STOXX EUROPE LARGE 200    SXP INDEX
Eurex    Equity Related    STOXX EUROPE MID 200    SXR INDEX Eurex    Equity
Related    STOXX EUROPE SMALL 200    SXT INDEX Eurex    Equity Related   
STOXX600 BANKS    BJ INDEX Eurex    Equity Related    STOXX600 INDUSTRIAL GOODS
   QB INDEX Eurex    Equity Related    STOXX600 INSURANCE    JV INDEX Eurex   
Equity Related    STOXX600 MEDIA    OM INDEX Eurex    Equity Related    STOXX600
TRAVEL & LEISURE    QO INDEX Eurex    Equity Related    STOXX600 UTILITIES    GP
INDEX Eurex    Equity Related    TECDAX    DP INDEX Eurex    Equity Related   
VSTOXX INDEX (VOLATILITY)    FVS INDEX Eurex    Interest Rates    EURO-BOBL   
OE COMDTY Eurex    Interest Rates    EURO-BUND    RX COMDTY Eurex    Interest
Rates    EURO-BUXL    UB COMDTY Eurex    Interest Rates    EURO-SCHATZ    DU
COMDTY Eurex    Interest Rates    FRENCH EURO-OAT LONG-TERM    OAT COMDTY Eurex
   Interest Rates    FRENCH EURO-OAT MID-TERM    BTA COMDTY Eurex    Interest
Rates    ITALIAN EURO-BTP LONG-TERM    IK COMDTY Eurex    Interest Rates   
ITALIAN EURO-BTP SHORT-TERM    BTS COMDTY Eurex    Interest Rates    SWISS CONF.
BOND    FB COMDTY Euronext (Amsterdam)    Equity Related    AEX INDEX    EO
INDEX Euronext (Brussel)    Equity Related    BEL 20    BE INDEX Euronext
(Paris)    Commodities    EUROPEAN RAPESEED    IJ COMDTY Euronext (Paris)   
Commodities    MAIZE    EP COMDTY Euronext (Paris)    Commodities    MILLING
WHEAT NO.2    CA COMDTY Euronext (Paris)    Equity Related    CAC 40    CF INDEX
European Energy Exchange    Commodities    ITALIAN BASELOAD QUARTERLY    TQT
COMDTY European Energy Exchange    Commodities    PHELIX BASELOAD MONTHLY    GI
COMDTY European Energy Exchange    Commodities    PHELIX BASELOAD QUARTERLY   
GT COMDTY European Energy Exchange    Commodities    PHELIX BASELOAD YEARLY   
HP COMDTY European Energy Exchange    Commodities    PHELIX PEAKLOAD QUARTERLY
   HI COMDTY Hong Kong Exchanges    Equity Related    HANG SENG    HI INDEX Hong
Kong Exchanges    Equity Related    HANG SENG CHINA ENTERPRISES    HC INDEX Hong
Kong Exchanges    Equity Related    MINI HANG SENG    HU INDEX Hong Kong
Exchanges    Equity Related    MINI HANG SENG CHINA ENTERPR.    MHC INDEX ICE
(LIFFE)    Commodities    COCOA (LONDON)    QC COMDTY

 

B-2



--------------------------------------------------------------------------------

Exchange    Sector    Contract name    Bloomberg ticker ICE (LIFFE)   
Commodities    ROBUSTA COFFEE    DF COMDTY ICE (LIFFE)    Commodities    WHEAT
(LONDON)    QK COMDTY ICE (LIFFE)    Commodities    WHITE SUGAR NO.5    QW
COMDTY ICE (LIFFE)    Equity Related    FTSE 100    Z INDEX ICE (LIFFE)   
Equity Related    FTSE 250 (SMALL)    YBY INDEX ICE (LIFFE)    Interest Rates   
EURIBOR    ER COMDTY ICE (LIFFE)    Interest Rates    EURO 10-YR SWAPNOTE    P
COMDTY ICE (LIFFE)    Interest Rates    EURO 2-YR SWAPNOTE    RW COMDTY ICE
(LIFFE)    Interest Rates    EURO 5-YR SWAPNOTE    T COMDTY ICE (LIFFE)   
Interest Rates    EUROSWISS    ES COMDTY ICE (LIFFE)    Interest Rates    LONG
GILT    G COMDTY ICE (LIFFE)    Interest Rates    MEDIUM GILT    WX COMDTY ICE
(LIFFE)    Interest Rates    SHORT GILT    WB COMDTY ICE (LIFFE)    Interest
Rates    SHORT STERLING    L COMDTY ICE Futures US    Commodities    ARABICA
COFFEE    KC COMDTY ICE Futures US    Commodities    COCOA    CC COMDTY ICE
Futures US    Commodities    COTTON NO. 2    CT COMDTY ICE Futures US   
Commodities    ORANGE JUICE    JO COMDTY ICE Futures US    Commodities    SUGAR
NO. 11    SB COMDTY ICE Futures US    Currencies    AUSSIE / KIWI (FINEX)    AR
CURNCY ICE Futures US    Currencies    AUSSIE / YEN (FINEX)    YA CURNCY ICE
Futures US    Currencies    AUSTRALIAN DOLLAR/USD (FINEX)    KAA CURNCY ICE
Futures US    Currencies    EURO / AUSSIE (FINEX)    KRA CURNCY ICE Futures US
   Currencies    EURO / CZECH KORUNA (FINEX)    EZ CURNCY ICE Futures US   
Currencies    EURO / HUNGAR. FORINT (FINEX)    HR CURNCY ICE Futures US   
Currencies    EURO / NORWEGIAN KRONE (FINEX)    KOL CURNCY ICE Futures US   
Currencies    EURO / STERLING (FINEX)    KGB CURNCY ICE Futures US    Currencies
   EURO / SWEDISH KRONA (FINEX)    KRP CURNCY ICE Futures US    Currencies   
EURO / SWISS FRANC (FINEX)    KRW CURNCY ICE Futures US    Currencies    EURO /
YEN (FINEX)    KEL CURNCY ICE Futures US    Currencies    ISRAELI SHEKEL / USD
   ISL CURNCY ICE Futures US    Currencies    KIWI / YEN (FINEX)    ZQ CURNCY
ICE Futures US    Currencies    NORWEGIAN / SWEDISH (FINEX)    NJ CURNCY ICE
Futures US    Currencies    POLISH ZLOTY / EURO    PLE CURNCY ICE Futures US   
Currencies    POLISH ZLOTY / USD    PNL CURNCY ICE Futures US    Currencies   
STERLING / NORWEGIAN (FINEX)    ZK CURNCY ICE Futures US    Currencies   
STERLING / SWISS (FINEX)    YF CURNCY ICE Futures US    Currencies    STERLING /
YEN (FINEX)    YK CURNCY ICE Futures US    Currencies    SWISS / YEN (FINEX)   
KZY CURNCY ICE Futures US    Currencies    TURKISH LIRA / EURO    RET CURNCY ICE
Futures US    Currencies    TURKISH LIRA / USD    TMR CURNCY ICE Futures US   
Currencies    US DOLLAR INDEX    DX CURNCY ICE Futures US    Currencies    USD /
CZECH KORUNA (FINEX)    VCA CURNCY ICE Futures US    Currencies    USD /
HUNGARIAN FORINT (FINEX)    VUA CURNCY ICE Futures US    Currencies    USD /
NORWEGIAN KRONE (FINEX)    KNT CURNCY ICE Futures US    Currencies    USD / RAND
(FINEX)    ZO CURNCY ICE Futures US    Currencies    USD / SWEDISH KRONA (FINEX)
   KXA CURNCY ICE Futures US    Equity Related    MINI MSCI EAFE MARKETS INDEX
   MFS INDEX ICE Futures US    Equity Related    MINI MSCI EM. MARKETS INDEX   
MES INDEX ICE Futures US    Equity Related    MINI RUSSELL 1000    RM INDEX ICE
Futures US    Equity Related    MINI RUSSELL 2000    RTA INDEX ICE Futures US   
Equity Related    MSCI PAN-EURO MINI INDEX    MPP INDEX ICE Futures US    Equity
Related    RUSSELL 1000 GROWTH INDEX    RGA INDEX ICE Futures US    Equity
Related    RUSSELL 1000 VALUE INDEX    RVB INDEX Inter Continental Exchange
(Canada)    Commodities    CANOLA    RS COMDTY Inter Continental Exchange (UK)
   Commodities    BRENT CRUDE OIL    CO COMDTY Inter Continental Exchange (UK)
   Commodities    CARBON EMISSION    MO COMDTY Inter Continental Exchange (UK)
   Commodities    CERTIFIED EMISSION REDUCTION    CAR COMDTY Inter Continental
Exchange (UK)    Commodities    COAL API 2 (ROTTERDAM) MONTH    XA COMDTY Inter
Continental Exchange (UK)    Commodities    COAL API 2 (ROTTERDAM) QUARTER    XE
COMDTY Inter Continental Exchange (UK)    Commodities    COAL API 2 (ROTTERDAM)
YEAR    TM COMDTY Inter Continental Exchange (UK)    Commodities    COAL API 4
(RICH. BAY) MONTH    XO COMDTY Inter Continental Exchange (UK)    Commodities   
COAL API 4 (RICH. BAY) QUARTER    XS COMDTY Inter Continental Exchange (UK)   
Commodities    LOW SULPHUR GASOIL    QS COMDTY Inter Continental Exchange (UK)
   Commodities    UK NATURAL GAS (NBP) MONTH    FN COMDTY Interbank   
Currencies    EURO / HONG KONG DOLLAR (FWD)    Interbank    Currencies    EURO /
INDIAN RUPEE (FWD)    Interbank    Currencies    EURO / INDONESIAN RUPIAH   
Interbank    Currencies    EURO / ISRAELI SHEKEL    Interbank    Currencies   
EURO / POLISH ZLOTY (FWD)    Interbank    Currencies    EURO / SINGAPORE DOLLAR
(FWD)    Interbank    Currencies    EURO / TAIWANESE DOLLAR    Interbank   
Currencies    EURO / TURKISH LIRA (FWD)    Interbank    Currencies    USD /
ARGENTINE PESO (FWD)   

 

B-3



--------------------------------------------------------------------------------

Exchange    Sector    Contract name    Bloomberg ticker Interbank    Currencies
   USD / CHILEAN PESO (FWD)    Interbank    Currencies    USD / CHINESE RENMINBI
(FWD)    Interbank    Currencies    USD / COLOMBIAN PESO (FWD)    Interbank   
Currencies    USD / HONG KONG DOLLAR (FWD)    Interbank    Currencies    USD /
INDIAN RUPEE (FWD)    Interbank    Currencies    USD / INDONESIAN RUPIAH (FWD)
   Interbank    Currencies    USD / ISRAELI SHEKEL (FWD)    Interbank   
Currencies    USD / MALAYSIAN RINGGIT (FWD)    Interbank    Currencies    USD /
PERUVIAN NUEVO SOL (FWD)    Interbank    Currencies    USD / PHILIPPINE PESO
(FWD)    Interbank    Currencies    USD / POLISH ZLOTY    Interbank   
Currencies    USD / SINGAPORE DOLLAR (FWD)    Interbank    Currencies    USD /
TAIWANESE DOLLAR (FWD)    Interbank    Currencies    USD / THAI BAHT (FWD)   
Interbank    Currencies    USD / TURKISH LIRA (FWD)    Kansas City Board of
Trade    Commodities    KC HARD RED WINTER WHEAT    KW COMDTY London Metal
Exchange    Commodities    ALUMINIUM    LA COMDTY London Metal Exchange   
Commodities    COPPER    LP COMDTY London Metal Exchange    Commodities    LEAD
   LL COMDTY London Metal Exchange    Commodities    NICKEL    LN COMDTY London
Metal Exchange    Commodities    TIN    LT COMDTY London Metal Exchange   
Commodities    ZINC    LX COMDTY Mercado Espanol de Futuros Financiero    Equity
Related    IBEX 35    IB INDEX Mercado Mexicano de Derivados    Equity Related
   MEXICAN PRICE & QUOTE INDEX    IS INDEX Minneapolis Grain Exchange   
Commodities    MINNEAPOLIS WHEAT    MW COMDTY Montreal Exchange    Equity
Related    S&P CANADA 60    PT INDEX Montreal Exchange    Interest Rates    CAN.
10-YR GVT. BOND    CN COMDTY Montreal Exchange    Interest Rates    CAN. 5-YR
GVT. BOND    XQ COMDTY Montreal Exchange    Interest Rates    CAN. BANKERS
ACCEPTANCE    BA COMDTY Nasdaq OMX Commodities    Equity Related    OMX
STOCKHOLM-30 INDEX    QC INDEX New York Mercantile Exchange    Commodities   
CRUDE OIL    CL COMDTY New York Mercantile Exchange    Commodities    HENRY HUB
NATURAL GAS    NG COMDTY New York Mercantile Exchange    Commodities    NY
HARBOR RBOB GASOLINE    XB COMDTY New York Mercantile Exchange    Commodities   
NY HARBOR ULSD    HO COMDTY New York Mercantile Exchange    Commodities   
PALLADIUM    PA COMDTY New York Mercantile Exchange    Commodities    PLATINUM
   PL COMDTY Osaka Exchange    Equity Related    MINI NIKKEI 225 (OSAKA)    NO
INDEX Osaka Exchange    Equity Related    MINI TOPIX INDEX    TMI INDEX Osaka
Exchange    Equity Related    NIKKEI 225 (OSAKA)    NK INDEX Osaka Exchange   
Equity Related    TOPIX    TP INDEX Osaka Exchange    Interest Rates    JP.
10-YR GVT. BOND (OSAKA)    JB COMDTY Singapore Exchange    Commodities    IRON
ORE CFR CHINA FUTURE    SCO COMDTY Singapore Exchange    Commodities   
SINGAPORE RUBBER (TSR20)    OR COMDTY Singapore Exchange    Currencies    INDIAN
RUPEE / USD (SGX)    XID CURNCY Singapore Exchange    Currencies    KOREAN WON /
USD (SGX)    XUW CURNCY Singapore Exchange    Currencies    USD / SINGAPORE
DOLLAR (SGX)    XSD CURNCY Singapore Exchange    Equity Related    FTSE XINHUA
CHINA A50 INDEX    XU INDEX Singapore Exchange    Equity Related    MSCI
INDONESIA    IDO INDEX Singapore Exchange    Equity Related    MSCI SINGAPORE
FREE INDEX    QZ INDEX Singapore Exchange    Equity Related    MSCI TAIWAN INDEX
(SGX)    TW INDEX Singapore Exchange    Equity Related    NIKKEI 225 (SGX)    NI
INDEX Singapore Exchange    Equity Related    S&P CNX NIFTY (SGX)    IH INDEX
Singapore Exchange    Interest Rates    JP. 10-YR GVT. BOND (SGX/MINI)    BJ
COMDTY South African Futures Exchange    Equity Related    FTSE JSE TOP 40    AI
INDEX Taiwan Futures Exchange    Equity Related    TAIWAN ELECTRONIC INDEX    TE
INDEX Taiwan Futures Exchange    Equity Related    TAIWAN FINANCE INDEX    TB
INDEX Taiwan Futures Exchange    Equity Related    TAIWAN WEIGHTED INDEX    FT
INDEX Thailand Futures Exchange    Equity Related    MINI SET 50 INDEX    BC
INDEX Tokyo Commodity Exchange    Commodities    AZUKI/RED BEANS (TOKYO)    JE
COMDTY Tokyo Commodity Exchange    Commodities    CORN (TOKYO)    JC COMDTY
Tokyo Commodity Exchange    Commodities    CRUDE OIL (TOKYO)    CP COMDTY Tokyo
Commodity Exchange    Commodities    GASOLINE (TOKYO)    JV COMDTY Tokyo
Commodity Exchange    Commodities    GOLD (TOKYO)    JG COMDTY Tokyo Commodity
Exchange    Commodities    KEROSENE (TOKYO)    JX COMDTY Tokyo Commodity
Exchange    Commodities    PALLADIUM (TOKYO)    JM COMDTY Tokyo Commodity
Exchange    Commodities    PLATINUM (TOKYO)    JA COMDTY Tokyo Commodity
Exchange    Commodities    RUBBER (TOKYO)    JN COMDTY Tokyo Commodity Exchange
   Commodities    SILVER (TOKYO)    JI COMDTY Tokyo Commodity Exchange   
Commodities    US SOYBEANS (TOKYO)    JS COMDTY Tokyo Financial Exchange   
Interest Rates    EUROYEN (TIFFE)    YE COMDTY Warsaw Stock Exchange    Equity
Related    WIG 20    KRS INDEX

 

B-4